


Exhibit 10.5

 

SECOND AMENDMENT TO TERM LOAN CREDIT AGREEMENT

 

SECOND AMENDMENT (this “Amendment”), dated as of April 2, 2014, between Flying
Fortress Inc., a California corporation (the “Borrower”), International Lease
Finance Corporation, a California corporation (“ILFC”), Flying Fortress
Financing Inc., a California corporation (“Parent Holdco”), Flying Fortress US
Leasing Inc., a California corporation (“CA Subsidiary Holdco”), Flying Fortress
Ireland Leasing Limited, a private limited liability company incorporated under
the laws of Ireland (“Irish Subsidiary Holdco”), AerCap Global Aviation Trust, a
Delaware statutory trust (“Financing Trust”), AerCap U.S. Global Aviation LLC, a
Delaware limited liability company (“USHoldco”), AerCap Holdings N.V., a public
company with limited liability incorporated under the laws of The Netherlands
(“AerCap”), AerCap Aviation Solutions B.V., a private company with limited
liability incorporated organized under the laws of The Netherlands (“AAS”),
AerCap Ireland Limited, a private limited liability company incorporated under
the laws of Ireland (“AIL”) and AerCap Ireland Capital Limited, a private
limited liability company incorporated under the laws of Ireland (“AICL” and
together with USHoldco, AerCap, AAS and AIL, the “Acceding Obligors”) and Bank
of America, N.A., as Collateral Agent and Administrative Agent, to the Term Loan
Credit Agreement, dated as of February 23, 2012 (as heretofore amended, restated
or otherwise modified from time to time, the “Credit Agreement”), between the
Borrower, ILFC, Parent Holdco, CA Subsidiary Holdco, Irish Subsidiary Holdco,
the Lenders party thereto and Bank of America, N.A., as Collateral and
Administrative Agent.

 

WHEREAS, ILFC, Financing Trust and certain other affiliates of Financing Trust
or ILFC will enter into the Completion Date Transfer Agreement to be dated on or
prior to the Amendment Effective Date (as amended, modified and supplemented
from time to time, the “Completion Date Transfer Agreement”) and ILFC, USHoldco
and certain other affiliates of Financing Trust or ILFC will enter into the
Reallocation Agreement to be dated on or prior to the Amendment Effective Date
(as amended, modified and supplemented from time to time, the “Reallocation
Agreement” and, together with the Completion Date Transfer Agreement, the
“Transfer Agreements”), pursuant to which ILFC will transfer, including pursuant
to certain declarations of trust, its assets and properties substantially as an
entirety to Financing Trust with the effect that, upon the Transfer Agreements
becoming effective, and subject to satisfaction of the conditions precedent set
forth in Section 5.17 of the Credit Agreement, Financing Trust will succeed to
and (other than as described herein) be substituted for ILFC under the Loan
Documents with the same effect as if Financing Trust had been named as ILFC in
the Loan Documents;

 

WHEREAS, notwithstanding the foregoing and the provisions of Section 5.17(b) of
the Credit Agreement, ILFC wishes to continue to guarantee the Obligations and
each of the Acceding Obligors wishes to provide its guarantee of the Obligations
as well; and

 

WHEREAS, the parties hereto wish to amend the Credit Agreement to provide, among
other things, for the foregoing, in each case on and subject to the terms and
conditions set forth herein;

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

Section 1.              Definitions.  Except as otherwise defined herein, terms
defined in the Credit Agreement are used herein as defined therein.

 

Section 2.              Amendments.  Subject to the satisfaction of the
conditions precedent specified in Section 4 below, but effective as of the
Amendment Effective Date (as defined below), each of the Credit Agreement and
each other Loan Document is hereby amended as follows:

 

2.01        The following definitions shall be added to Section 1.01 of the
Credit Agreement:

 

“Financing Trust” means AerCap Global Aviation Trust, a Delaware statutory
trust.

 

“ILFC” means International Lease Finance Corporation, a California corporation.

 

2.02        Financing Trust hereby assumes (i) ILFC’s guaranty in Article 7 of
the Credit Agreement of the due and punctual payment of the principal of (and
premium, if any) and interest on all the Loans and (ii) the performance of every
covenant of the Credit Agreement and the other Loan Documents on the part of
ILFC to be performed or observed.  All references in the Loan Documents (other
than in the definition of “ILFC” added to Section 1.01 of the Credit Agreement
pursuant to Section 2.01 of this Amendment and in Articles 3 and 4 of the Credit
Agreement, and as provided in Sections 2.03 and 2.05 of this Amendment) to
“International Lease Finance Corporation,” “International Lease Finance
Corporation, a California corporation” and “ILFC” existing immediately prior to
the Amendment Effective Date shall be deemed to refer to “AerCap Global Aviation
Trust,” “AerCap Global Aviation Trust, a Delaware statutory trust” and
“Financing Trust” respectively.

 

2.03        Notwithstanding Section 5.17(b) of the Credit Agreement,
Section 2.02 of this Amendment and the entry into effect of the Transfer
Agreements, ILFC hereby agrees to continue its guaranty of the Obligations as an
“Obligor” as set forth in Article 7 of the Credit Agreement.

 

2.04        Each Acceding Obligor hereby agrees to guarantee the Guaranteed
Obligations as an “Obligor” under and pursuant to Article 7 of the Credit
Agreement.

 

2.05        Notwithstanding anything to the contrary herein,

 

(a)           each of the Acceding Obligors and ILFC shall be deemed an
“Obligor” and “Transaction Party” in the Loan Documents solely with respect to
(i) the definitions of “Deemed Removal”, “Guaranteed Obligations”, “Obligations”
and “Permitted Liens” in the Credit Agreement, (ii) Sections 2.05(a) and 2.09 of
the Credit Agreement, (iii) clauses (g), (h) and (i) of Article 6 of the Credit
Agreement, (iv) Article 7 of the Credit

 

2

--------------------------------------------------------------------------------


 

Agreement (and the reference in Section 7.12 to ILFC shall be deemed to include
ILFC, Financing Trust and each Acceding Obligor) and (v) Sections 8.09 and 8.10
of the Credit Agreement and (vi) Sections 9.01, 9.03(c), 9.07, 9.10 and 9.11 of
the Credit Agreement; and

 

(b)           for no other purpose shall an Acceding Obligor or ILFC be deemed
to be an Obligor or Transaction Party under the Credit Agreement or the other
Loan Documents.

 

(c)           Without limiting the foregoing, in no event shall an Acceding
Obligor or ILFC be an Obligor for the purposes of Article 5 or (other than
clauses (g), (h) and (i) thereof) 6 of the Credit Agreement.

 

2.06        Pursuant to Section 9.02(b) of the Credit Agreement, Article 5 is
hereby amended by inserting a new Section 5.21 to read as follows:

 

“The CA Subsidiary Holdco shall be jointly and severally obligated to pay
interest and principal on the Loans, as a co-obligor, in accordance with, and to
the extent required by, Sections 2.04 and 2.05. For the avoidance of doubt, this
Section shall not release the Borrower from, or otherwise have any effect on,
any of its obligations or any of the obligations of CA Subsidiary Holdco, in
each case under this Agreement.”

 

and Section 6(d) is hereby amended by replacing the text “5.16(d) or 5.17” with
“5.16(d), 5.17 or 5.21”.

 

2.07        Section 7.03 is hereby amended to replace each reference to
“Subsidiaries” therein with a reference to “subsidiaries”.

 

2.08        References in the Loan Documents to “this Agreement” or the “Credit
Agreement” or the like (and indirect references such as “hereunder”, “hereby”,
“herein” and “hereof”) shall be deemed to be references to the Credit Agreement
as amended hereby.

 

2.09        Pursuant to Section 3.14 of the Credit Agreement, Schedule 3.14 of
the Credit Agreement is hereby supplemented and updated as set forth in Annex I.

 

2.10        For purposes of Section 9.01 of the Credit Agreement, the notice
details of ILFC and the Acceding Obligors are as set forth in Annex II.

 

2.11        This Amendment shall constitute a “Loan Document”.

 

Section 3.              Representations and Warranties.

 

3.01        The delivery of the notice of the Amendment Effective Date shall be
deemed a representation and warranty by each of ILFC and Financing Trust to the
Lender Parties that, on and as of the Amendment Effective Date no Event of
Default, and no event which, after notice or lapse of time or both, would become
an Event of Default, shall have occurred and be continuing.

 

3

--------------------------------------------------------------------------------


 

3.02        Each of Financing Trust, ILFC, each Acceding Obligor and the other
Borrower Parties party hereto on the date hereof and on and as of the Amendment
Effective Date represents and warrants to the Lender Parties that:

 

(i)            it is a Person duly organized, validly existing and, if
applicable, in good standing under the laws of the jurisdiction of its
organization; and it has the power and authority to own its property and to
carry on its business as now being conducted and is duly qualified and, if
applicable, in good standing as a foreign corporation or other entity authorized
to do business in each jurisdiction where, because of the nature of its
activities or properties, such qualification is required, except where the
failure to be so qualified or in good standing could not reasonably be expected
to have a Material Adverse Effect;

 

(ii)           the execution and delivery by it of this Amendment and the
performance by it of its obligations under this Amendment and the Credit
Agreement, as amended hereby, and each other Loan Document (including by
assumption of obligations thereunder pursuant to this Amendment), and the
performance of its obligations thereunder and the consummation of the
transactions contemplated thereby (a) are within its organizational powers,
(b) have been duly authorized by all necessary corporate action, (c) have
received all necessary approvals, authorizations, consents, registrations,
notices, exemptions and licenses (if any shall be required) from Governmental
Authorities and other Persons, except such approvals, authorizations, consents,
registrations, notices, exemptions or licenses non-receipt of which could not
reasonably be expected to have a Material Adverse Effect and (d) do not and will
not contravene, constitute a default under or conflict with any provision of
(i) Law, (ii) any judgment, decree or order to which it is a party or by which
it is bound, (iii) its Operating Documents or Organizational Documents or
(iv) any provision of any agreement or instrument binding on it, or any
agreement or instrument of which it is aware affecting the properties of it,
except with respect to (d)(i), (ii) and (iv) above, for any such contravention
or conflict which could not reasonably be expected to have a Material Adverse
Effect;

 

(iii)          it has duly authorized, executed and delivered this Amendment;
and

 

(iv)          this Amendment, the Credit Agreement and the other Loan Documents,
as amended hereby, constitute its legal, valid and binding obligations,
enforceable against it in accordance with their respective terms, subject to
bankruptcy, insolvency, examinership, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights and to general equity principles.

 

Section 4.              Conditions Precedent.  As provided in Section 2 above,
the amendments to the Credit Agreement contemplated hereby shall become
effective as of the date notified by ILFC to the Administrative Agent (the
“Amendment Effective Date”), provided that the following conditions precedent
are satisfied on or prior to the Amendment Effective Date:

 

(a)           The Administrative Agent shall have received an officers’
certificate of ILFC stating that (i) the transfer of ILFC’s assets and
properties substantially as an entirety to Financing Trust pursuant to the
Transfer Agreements and (ii) this Amendment

 

4

--------------------------------------------------------------------------------


 

complies with Section 5.17 of the Credit Agreement and that all conditions
precedent in the Credit Agreement relating to such transfer have been complied
with.

 

(b)           The Administrative Agent shall have received a written opinion of
Clifford Chance US LLP (addressed to the Administrative Agent and dated the
Amendment Effective Date) in the form attached hereto as Exhibit A hereto
stating that (i) the transfer of ILFC’s assets and properties substantially as
an entirety to Financing Trust pursuant to the Transfer Agreements and (ii) this
Amendment complies with Section 5.17 of the Credit Agreement and that all
conditions precedent in the Credit Agreement relating to such transfer have been
complied with.

 

(c)           The Administrative Agent shall have received a written opinion (in
each case addressed to the Administrative Agent and dated the Amendment
Effective Date) with respect to this Amendment from each of (i) Clifford Chance
US LLP with respect to New York law in the form attached hereto as Exhibit B
hereto, (ii) in-house counsel to ILFC with respect to California law and in
relation to ILFC, Parent Holdco and CA Subsidiary Holdco in the form attached
hereto as Exhibit C hereto, (iii) Morris, Nichols, Arsht & Tunnell LLP with
respect to Delaware law and in relation to Financing Trust and USHoldco in the
form attached hereto as Exhibit D hereto, (iv) NautaDutilh with respect to Dutch
law and in relation to AerCap and AAS in the form attached hereto as Exhibit E
hereto and (v) McCann Fitzgerald with respect to Irish law and in relation to
Irish Subsidiary Holdco in the form attached hereto as Exhibit F hereto.

 

(d)           The representations and warranties of Financing Trust, ILFC, the
Acceding Obligors and the Borrower Parties party hereto pursuant to Section 3
hereof shall be true and correct in all material respects.

 

(e)           On the Amendment Effective Date, no Default or Event of Default
shall have occurred and be continuing.

 

Section 5.              Acknowledgement and Ratification.  Each of Financing
Trust, ILFC, the Acceding Obligors and the Borrower Parties party hereto hereby
acknowledges that it has reviewed the terms and provisions of this Amendment and
consents to the modifications effected pursuant to this Amendment.  Each of
Financing Trust, ILFC, the Acceding Obligors and the Borrower Parties party
hereto hereby ratifies and confirms its obligations under this Amendment and
each other Loan Document to which it is a party or under which it has
obligations (including by assumption of obligations thereunder pursuant to this
Amendment), and, in the case of Parent Holdco, the Borrower, CA Subsidiary
Holdco and Irish Subsidiary Holdco, confirms its grants to the Collateral Agent
of a continuing lien on and security interest in all of its right, title and
interest in and to all Collateral as and to the extent provided under the Loan
Documents as collateral security for the prompt payment and performance in full
when due of the Obligations.  Without limiting the foregoing, the Borrower
Parties, ILFC, the Financing Trust and the Acceding Obligors hereby acknowledge
and confirm that each transfer of Ownership of a Pool Aircraft contemplated to
be performed in connection with the transactions contemplated under the Transfer
Agreements shall be performed in compliance with Section 2.10 of the Credit
Agreement and the other provisions of the Loan Documents, it being acknowledged
and agreed that no transfer of legal title to any Pool Aircraft is contemplated
by the declarations of trust and that the documents to be delivered (in
connection with any transfer of Ownership by way of a

 

5

--------------------------------------------------------------------------------


 

declaration of trust) by each relevant Borrower Party for the purposes of
Section 2.10 of the Credit Agreement and Section 2.15 of the Security Agreement
shall be:

 

(a)           a notice to Administrative Agent of beneficial ownership of
relevant Pool Aircraft (it being agreed that one such notice may be given in
respect of two or more Pool Aircraft);

 

(b)           a Collateral Supplement from each party that is a beneficiary
under such declaration of trust (and a UCC financing statement filed in the
state of California or District of Columbia, as applicable, in respect of each
such Collateral Supplement);

 

(c)           an Irish law security deed of assignment and charge from each
party that is a beneficiary under such declaration of trust (and an Irish
Companies Registration Office filing and, if applicable, Irish Revenue
Commissioners filing in respect of each such security deed of assignment and
charge);

 

(d)           a notice to, and acknowledgement from, the trustee under the
declaration of trust in respect of the security created under each Irish law
security deed of assignment and charge;

 

(e)           a trust assets ownership certificate and assignment instrument
(executed in blank) in relation thereto from each party that is a beneficiary
under such declaration of trust (and a further trust assets ownership
certificate upon any reallocation of beneficial interests to an existing
beneficiary under such declaration of trust); and

 

(f)            an officer’s certificate complying with the Express Perfection
Requirements (it being agreed that one such certificate may be given in respect
of two or more Pool Aircraft).

 

Section 6.              Conversion.  It is anticipated that each of Parent
Holdco and the Borrower will convert to a Delaware limited liability company. 
Upon such conversion taking effect, each and every reference in the Credit
Agreement and the other Loan Documents (a) to “Flying Fortress Financing Inc.”
and to Parent Holdco being a California corporation shall be deemed references
to “ Flying Fortress Financing LLC” and to Parent Holdco being a Delaware
limited liability company; and (b) to “Flying Fortress Inc.” and to the Borrower
being a California corporation shall be deemed references to “Flying Fortress
LLC” and to the Borrower being a Delaware limited liability company.  On or
prior to each conversion taking effect, the Borrower shall comply with its
obligations under the Credit Agreement and the other Loan Documents in respect
of such conversion by delivering to the Administrative Agent and the Collateral
Agent (x) in the case of the Borrower’s conversion into a Delaware limited
liability company, (i) a Collateral Supplement duly executed and delivered by
Parent Holdco and such documents (including UCC Financing Statements) as are
required to grant to the Collateral Agent, for the benefit of the Secured
Parties, a perfected security interest in, and Lien on, the Membership Interest
Collateral related to the Borrower (to the extent required under the Express
Perfection Requirements) and (ii) a legal opinion from Clifford Chance US LLP
with respect thereto and (y) in each case such other documents and filings as
may be requested by the Collateral Agent pursuant to and in accordance with
Section 5.02(b).  For purposes of Section 5.02(b) of the

 

6

--------------------------------------------------------------------------------


 

Credit Agreement, it is acknowledged and agreed that the Collateral Agent has
received notice of the conversion of Parent Holdco and the Borrower on
February 21, 2014.  The Borrower shall promptly provide any documentation or
information relating to the conversion as may be requested by the Administrative
Agent or any Lender pursuant to Section 9.18 of the Credit Agreement.

 

Section 7.              Expenses.  Without limiting the Borrower’s obligations
under Section 9.03 of the Credit Agreement, the Borrower agrees to pay all
reasonable out-of-pocket costs and expenses incurred by the Administrative Agent
and the Collateral Agent in connection with the negotiation, execution and
delivery of this Amendment and the conditions precedent to the Amendment
Effective Date including, without limitation, the reasonable fees and expenses
of Milbank, Tweed, Hadley & McCloy LLP in connection therewith.

 

Section 8.              Miscellaneous.  Except as herein provided, the Credit
Agreement and the other Loan Documents shall remain unchanged and in full force
and effect.  This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.  Delivery of an executed counterpart of a
signature page to this Amendment by electronic transmission shall be effective
as delivery of a manually executed counterpart of this Amendment.  Sections 9.11
and 9.12 of the Credit Agreement are incorporated herein as if set out in full
herein but with each reference therein to the “parties” being construed as a
reference to the parties to this Amendment, each reference to “this Agreement”
being construed as a reference to this Amendment and the reference to
“Section 9.01” being construed as a reference to Section 9.01 of the Credit
Agreement. This Amendment shall be governed by, and construed in accordance
with, the law of the State of New York.

 

[Remainder of page left intentionally blank]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first set forth above.

 

 

 

FLYING FORTRESS INC.

 

 

 

By:

/s/ Pamela S. Hendry

 

Name:

Pamela S. Hendry

 

Title:

Senior Vice President & Treasurer

 

 

 

 

 

INTERNATIONAL LEASE FINANCE CORPORATION

 

 

 

By:

/s/ Pamela S. Hendry

 

Name:

Pamela S. Hendry

 

Title:

Senior Vice President & Treasurer

 

 

 

 

 

AERCAP GLOBAL AVIATION TRUST

 

 

 

By:

/s/ Isobel Hanley

 

Name:

Isobel Hanley

 

Title:

Authorised Signatory

 

 

 

 

 

AERCAP U.S. GLOBAL AVIATION LLC

 

 

 

By:

/s/ Isobel Hanley

 

Name:

Isobel Hanley

 

Title:

Authorised Signatory

 

 

 

 

 

FLYING FORTRESS FINANCING INC.

 

 

 

By:

/s/ Pamela S. Hendry

 

Name:

Pamela S. Hendry

 

Title:

Senior Vice President & Treasurer

 

 

 

 

 

FLYING FORTRESS US LEASING INC.

 

 

 

By:

/s/ Pamela S. Hendry

 

Name:

Pamela S. Hendry

 

Title:

Senior Vice President & Treasurer

 

Second Amendment to Credit

Agreement (Vancouver)

Signature Pages

 

--------------------------------------------------------------------------------


 

 

SIGNED and DELIVERED as a DEED

 

By

Niall C. Sommerville

 

as attorney for

 

FLYING FORTRESS IRELAND LEASING

 

LIMITED

 

 

 

/s/Niall C. Sommerville

 

Attorney

 

 

 

in the presence of

 

 

 

/s/Susan Gordon

 

Name:

Susan Gordon

 

Address:

IFSC, Dublin

 

Occupation:

Solicitor

 

 

 

 

 

AERCAP HOLDINGS N.V.

 

 

 

By:

/s/Kenneth Ng

 

Name:

Kenneth Ng

 

Title:

Attorney-in-fact

 

 

 

 

 

AERCAP AVIATION SOLUTIONS B.V.

 

 

 

By:

/s/A.S. van Herwijnen

 

Name:

A.S. van Herwijnen

 

Title:

ATTORNEY-IN-FACT

 

 

 

 

 

SIGNED and DELIVERED as a DEED

 

by

Isobel Hanley

 

as attorney for

 

AERCAP IRELAND LIMITED

 

 

 

/s/Isobel Hanley

 

Attorney

 

 

 

in the presence of

 

 

 

/s/Anthony Sharpe

 

Name:

Tony Sharpe

 

Address:

Shannon, Co. Clare

 

Occupation:

Company Secretary

 

Second Amendment to Credit

Agreement (Vancouver)

Signature Pages

 

--------------------------------------------------------------------------------


 

 

SIGNED and DELIVERED as a DEED

 

by

Isobel Hanley

 

as attorney for

 

AERCAP IRELAND CAPITAL LIMITED

 

 

 

/s/Isobel Hanley

 

Attorney

 

 

 

in the presence of

 

 

 

/s/Anthony Sharpe

 

Name:

Tony Sharpe

 

Address:

Shannon, Co. Clare

 

Occupation:

Company Secretary

 

 

 

 

 

ADMINISTRATIVE AGENT

 

 

 

BANK OF AMERICA, N.A.

 

 

 

By:

/s/Don B. Pinzon

 

Name:

Don B. Pinzon

 

Title:

Vice President

 

 

 

 

 

COLLATERAL AGENT

 

 

 

BANK OF AMERICA, N.A.

 

 

 

By:

/s/Don B. Pinzon

 

Name:

Don B. Pinzon

 

Title:

Vice President

 

Second Amendment to Credit

Agreement (Vancouver)

Signature Pages

 

--------------------------------------------------------------------------------

 

ANNEX 1

 

Schedule 3.14

 

Name of Transaction Party

 

Chief Executive
Office

 

Jurisdiction
of
Incorporation

 

Entity Type

 

Employer or
Taxpayer
Identification
Number

FLYING FORTRESS FINANCING INC.

 

10250 Constellation Blvd.,

 

Suite 3400

 

Los Angeles, CA 90067

 

California

 

Corporation

 

45-4482409

FLYING FORTRESS INC.

 

10250 Constellation Blvd.,

 

Suite 3400

 

Los Angeles, CA 90067

 

California

 

Corporation

 

C 3285904

FLYING FORTRESS US LEASING INC.

 

10250 Constellation Blvd.,

 

Suite 3400

 

Los Angeles, CA 90067

 

California

 

Corporation

 

C 3285903

FLYING FORTRESS IRELAND LEASING LIMITED

 

30 North Wall Quay, Dublin 1, Ireland

 

Ireland

 

Private Limited Liability Company

 

9743952 H

INTERNATIONAL LEASE FINANCE CORPORATION

 

10250 Constellation Blvd.,

 

Suite 3400

 

Los Angeles, CA 90067

 

California

 

Corporation

 

22-3059110

AERCAP GLOBAL AVIATION TRUST

 

1100 North Market Street, DE 19890

 

Delaware

 

Statutory Trust

 

38-7108865

AERCAP U.S. GLOBAL

 

1209 Orange Street,

 

Delaware

 

Limited Liability Company

 

30-0810106

 

--------------------------------------------------------------------------------


 

AVIATION LLC

 

Wilmington, DE 19801

 

 

 

 

 

 

AERCAP HOLDINGS N.V.

 

Stationsplein 965, 1117 CE Schiphol, The Netherlands

 

The Netherlands

 

Public Limited Liability Company (naamloze vennootschap)

 

816011163

AERCAP AVIATION SOLUTIONS B.V.

 

Stationsplein 965, 1117 CE Schiphol, The Netherlands

 

The Netherlands

 

Private Limited Liability Company (besloten vennootschap met beperkte
aansprakelijkheid)

 

851559165

AERCAP IRELAND LIMITED

 

4450 Atlantic Avenue

 

Shannon, Co. Clare

 

Ireland

 

Ireland

 

Private Limited Liability Company

 

51950

AERCAP IRELAND CAPITAL LIMITED

 

4450 Atlantic Avenue

 

Shannon, Co. Clare

 

Ireland

 

Ireland

 

Private Limited Liability Company

 

535682

 

Annex 1-2

--------------------------------------------------------------------------------


 

ANNEX II
NOTICES

 

If to International Lease Finance Corporation:

 

International Lease Finance Corporation
10250 Constellation Blvd., Suite 3400
Los Angeles, CA 90067
Attention: Treasurer with a copy to the General Counsel
Telecopy No. (310) 788-1990
Electronic mail: legalnotices@ilfc.com

 

If to AerCap Global Aviation Trust
4450 Atlantic Avenue, Westpark, Shannon, Co. Clare, Ireland
Phone: +353 61 723600
Facsimile: +353 61 723850
Electronic mail: contractualnotices@aercap.com

 

If to AerCap U.S. Global Aviation LLC
4450 Atlantic Avenue, Westpark, Shannon, Co. Clare, Ireland
Phone: +353 61 723600
Facsimile: +353 61 723850
Electronic mail: contractualnotices@aercap.com

 

If to AerCap Holdings N.V.
Stationsplein 965, 1117 CE Schiphol, The Netherlands
Phone: +31 20 655 9655
Facsimile: +31 20 6599100
Electronic mail: contractualnotices@aercap.com

 

If to AerCap Aviation Solutions B.V.
Stationsplein 965, 1117 CE Schiphol, The Netherlands
Phone: +31 20 655 9655
Facsimile: +31 20 6599100
Electronic mail: contractualnotices@aercap.com

 

If to AerCap Ireland Limited
4450 Atlantic Avenue, Westpark, Shannon, Co. Clare, Ireland
Phone: +353 61 723600
Facsimile: +353 61 723850
Electronic mail: contractualnotices@aercap.com

 

If to AerCap Ireland Capital Limited
4450 Atlantic Avenue, Westpark, Shannon, Co. Clare, Ireland
Phone: +353 61 723600
Facsimile: +353 61 723850
Electronic mail: contractualnotices@aercap.com

 

Annex 2

--------------------------------------------------------------------------------


 

EXHIBIT A
FORM OF OPINION OF CLIFFORD CHANCE US LLP PURSUANT TO SECTION 4(b)

 

Exhibit A

--------------------------------------------------------------------------------


 

[      ], 2014

 

To the Addressees Listed on Schedule 1

 

Ladies and Gentlemen:

 

We have acted as New York counsel to International Lease Finance Corporation, a
California corporation (“ILFC”), AerCap Global Aviation Trust, a Delaware
statutory trust (“Financing Trust”) and the Acceding Obligors as defined below
in connection with the Second Amendment to Term Loan Credit Agreement (the
“Amendment”) dated as of the date hereof among Flying Fortress Inc. as Borrower
(“Borrower”), ILFC, Flying Fortress Financing Inc. (“Parent Holdco”), Flying
Fortress US Leasing Inc. (“CA Subsidiary Holdco”), Flying Fortress Ireland
Leasing Limited (“Irish Subsidiary Holdco”), Financing Trust, AerCap U.S. Global
Aviation LLC, a Delaware limited liability company (“USHoldco”), AerCap Holdings
N.V., a public company with limited liability incorporated under the laws of The
Netherlands (“AerCap”), AerCap Aviation Solutions B.V., a private company with
limited liability incorporated organized under the laws of The Netherlands
(“AAS”), AerCap Ireland Limited, a private limited liability company
incorporated under the laws of Ireland (“AIL”) and AerCap Ireland Capital
Limited, a private limited liability company incorporated under the laws of
Ireland (“AICL” and together with USHoldco, AerCap, AAS and AIL, the “Acceding
Obligors”), and Bank of America N.A., as Administrative Agent and as Collateral
Agent (the “Agent”).

 

Capitalized terms used herein and not otherwise defined shall have the meanings
given such terms in the Credit Agreement as defined in the Amendment and as
amended by the Amendment (the “Credit Agreement”). This opinion is delivered
pursuant to Section 4(b) of the Amendment.

 

In rendering the opinions expressed below, we have examined executed copies of
the following documents:

 

(a)                                 Credit Agreement;

 

(b)                                 Amendment;

 

(c)                                  Completion Date Transfer Agreement, dated
as of [the date hereof][—] by and among ILFC, Financing Trust and other parties
signatory thereto (the “Completion Date Agreement”); and

 

(d)                                 Reallocation Agreement, dated as of [the
date hereof][—] by and among USHoldco, the parent of ILFC, Financing Trust and
other parties signatory thereto (the “Reallocation Agreement”), pursuant to
which certain of ILFC’s assets will be transferred to Financing Trust (the
“Transfer”).

 

Each of ILFC, Parent Holdco, Borrower, CA Subsidiary Holdco, Irish Subsidiary
Holdco, Financing Trust and each Acceding Obligor is referred to herein as an
“Obligor”.  Each of the

 

--------------------------------------------------------------------------------


 

Credit Agreement, the Amendment, the Completion Date Agreement and the
Reallocation Agreement is referred to herein as a “Transaction Document”.

 

We have also examined and relied upon such records and statements and
certificates of public officials and representatives and officers of the
Obligors, including the Officer’s Certificate of ILFC provided for in
Section 5.17(a)(iii) of the Credit Agreement and in Section 4(a) of the
Amendment, which we have assumed has been received by you, and other persons as
we have deemed necessary as a basis for the opinions expressed below. As to
factual matters relevant to our opinions expressed below, we have, without
independent investigation, relied upon the foregoing and the representations and
warranties made in or pursuant to the Transaction Documents. We have not
reviewed the dockets or other records of any court, arbitrator or governmental
or regulatory body or agency or conducted any other investigation or inquiry or
otherwise established or verified any factual matter.

 

In such examination, we have assumed the legal capacity of all natural persons,
the genuineness of all signatures, the authenticity of all documents submitted
to us as originals and the conformity with the originals of all documents
submitted to us as certified or photostatic copies.

 

We have assumed, without investigation: (i) the due organization, valid
existence and, to the extent applicable, good standing of each party to the
Transaction Documents; (ii) that each party to the Transaction Documents has
requisite power and authority to execute, deliver and perform its obligations
under the Transaction Documents to which it is a party; (iii) that each
Transaction Document has been duly authorized, executed and delivered by each
party thereto; (iv) that each Transaction Document constitutes a valid, binding
and enforceable obligation of each party thereto; (v) that the execution,
delivery and performance by each party of the Transaction Documents to which it
is a party do not contravene such party’s constitutional documents, violate any
law, rule or regulation applicable to such party or result in any conflict with
or breach of any agreement or instrument to which such party is a party or by
which such party is bound; (vi) that each party to the Transaction Documents has
obtained or made all consents, approvals, authorizations, filings,
registrations, qualifications or recordations with each Governmental Authority
required in connection with the execution, delivery and performance of the
Transaction Documents; (vii) all applicable filings, registrations, recordations
or other actions necessary to perfect as to ownership or security interest,
including under the Cape Town Convention have been or will be made; (viii) that
(a) you are receiving concurrently herewith notice from ILFC under the Amendment
that the AerCap Acquisition Amendment Effective Date thereunder is occurring
concurrently with the delivery of this opinion, (b) you have received the
opinions referenced in Section 4(c) of the Amendment, (c) as of the date hereof
the representations and warranties of the Obligors under Section 3 of the
Amendment are true and correct in all material respects and (d) as of the date
hereof no Default or Event of Default under the Credit Agreement (before and
after giving effect to the Amendment) has occurred and is continuing, and
(ix) the accuracy and completeness as of the date hereof of the foregoing and
the other certificates and other information and statements delivered or made to
us by representatives and officers of each Obligor.

 

We have made no investigation or review of any matters relating to the Obligors
or any other person or entity other than as expressly described herein. Further,
we have made no special investigation of the business operations of the Obligors
or any other person or entity for the

 

2

--------------------------------------------------------------------------------


 

purpose of identifying laws or regulations to which the Obligors or any other
person or entity is subject. We note that our representation of the Obligors is
limited to this and similar transactions and that we are not generally familiar
with their respective affairs or operations.

 

Based upon the foregoing and subject to the qualifications and limitations set
forth below, we are of the opinion that:

 

1.             The Transfer and the Amendment comply with the provisions of
Section 5.17 (a)(i), (a)(ii) and (a)(iii) of the Credit Agreement.

 

2.             Upon execution and delivery of this opinion, all conditions
precedent specified in Section 5.17 of the Credit Agreement relating to the
Transfer have been complied with.

 

The opinions expressed herein are limited to the laws of the State of New York.

 

The opinions set forth herein are rendered as of the date hereof and we disclaim
any undertaking to update this letter or otherwise advise you as to any changes
of law or fact that may hereafter be brought to our attention.

 

This opinion is rendered solely for your benefit (and the benefit of your
successors and permitted assigns) in connection with the Amendment and may not
be relied upon for any other purpose, or relied upon by any other person or
entity without our prior written consent in each instance, except that this
opinion may be relied upon by an assignee or transferee of a Lender pursuant to
an assignment or transfer that is made in accordance with the Credit Agreement.

 

Very truly yours,

 

 

Clifford Chance US LLP

 

3

--------------------------------------------------------------------------------


 

Schedule 1

 

Bank of America, N.A., as administrative agent, collateral agent and lender

 

Deutsche Bank Securities Inc., as syndication agent and joint lead arranger

 

Merrill Lynch, Pierce, Fenner & Smith Incorporated, as joint lead arranger

 

Each Lender that is a party to the Credit Agreement

 

International Lease Finance Corporation

 

4

--------------------------------------------------------------------------------


 

EXHIBIT B

FORM OF OPINION OF CLIFFORD CHANCE US LLP PURSUANT TO SECTION 4(c)

 

Exhibit B

--------------------------------------------------------------------------------

 

[         ], 2014

 

To the Addressees Listed on Schedule 1

 

Ladies and Gentlemen:

 

We have acted as New York counsel to International Lease Finance Corporation, a
California corporation (“ILFC”), AerCap Global Aviation Trust, a Delaware
statutory trust (“Financing Trust”) and the Acceding Obligors as defined below
in connection with the Second Amendment to Term Loan Credit Agreement (the
“Amendment”) dated as of the date hereof among Flying Fortress Inc. as Borrower
(“Borrower”), ILFC, Flying Fortress Financing Inc. (“Parent Holdco”), Flying
Fortress US Leasing Inc. (“CA Subsidiary Holdco”), Flying Fortress Ireland
Leasing Limited (“Irish Subsidiary Holdco”), Financing Trust, AerCap U.S. Global
Aviation LLC, a Delaware limited liability company (“USHoldco”), AerCap Holdings
N.V., a public company with limited liability incorporated under the laws of The
Netherlands (“AerCap”), AerCap Aviation Solutions B.V., a private company with
limited liability incorporated organized under the laws of The Netherlands
(“AAS”), AerCap Ireland Limited, a private limited liability company
incorporated under the laws of Ireland (“AIL”) and AerCap Ireland Capital
Limited, a private limited liability company incorporated under the laws of
Ireland (“AICL” and together with USHoldco, AerCap, AAS and AIL, the “Acceding
Obligors”), and Bank of America N.A., as Administrative Agent and as Collateral
Agent (the “Agent”).

 

Capitalized terms used herein and not otherwise defined shall have the meanings
given such terms in the Credit Agreement as defined in the Amendment and as
amended by the Amendment (the “Credit Agreement”). This opinion is delivered
pursuant to Section 4(c) of the Amendment.

 

In rendering the opinions expressed below, we have examined executed copies of
the following documents:

 

(a)                                 Credit Agreement; and

 

(b)                                 Amendment.

 

Each of ILFC, Parent Holdco, Borrower, CA Subsidiary Holdco, Irish Subsidiary
Holdco, Financing Trust and each Acceding Obligor is referred to herein as an
“Obligor”. Each of the Credit Agreement and the Amendment is referred to herein
as a “Transaction Document”.

 

We have also examined and relied upon such records and statements and
certificates of public officials and representatives and officers of the
Obligors and other persons as we have deemed necessary as a basis for the
opinions expressed below. As to factual matters relevant to our opinions
expressed below, we have, without independent investigation, relied upon the
foregoing and the representations and warranties made in or pursuant to the
Transaction Documents. We have not reviewed the dockets or other records of any
court, arbitrator or governmental or

 

1

--------------------------------------------------------------------------------


 

regulatory body or agency or conducted any other investigation or inquiry or
otherwise established or verified any factual matter.

 

In such examination, we have assumed the legal capacity of all natural persons,
the genuineness of all signatures, the authenticity of all documents submitted
to us as originals and the conformity with the originals of all documents
submitted to us as certified or photostatic copies.

 

Except as expressly opined on by us below, we have assumed, without
investigation: (i) the due organization, valid existence and, to the extent
applicable, good standing of each party to the Transaction Documents; (ii) that
each party to the Transaction Documents has requisite power and authority to
execute, deliver and perform its obligations under the Transaction Documents to
which it is a party; (iii) that each Transaction Document has been duly
authorized, executed and delivered by each party thereto; (iv) that each
Transaction Document constitutes a valid, binding and enforceable obligation of
each party thereto; (v) that the execution, delivery and performance by each
party of the Transaction Documents to which it is a party do not contravene such
party’s constitutional documents, violate any law, rule or regulation applicable
to such party or result in any conflict with or breach of any agreement or
instrument to which such party is a party or by which such party is bound;
(vi) that each party to the Transaction Documents has obtained or made all
consents, approvals, authorizations, filings, registrations, qualifications or
recordations with each Governmental Authority required in connection with the
execution, delivery and performance of the Transaction Documents; (vii) all
applicable filings, registrations, recordations or other actions necessary to
perfect as to ownership or security interest (except as set forth herein)
including under the Cape Town Convention have been or will be made; and
(viii) the accuracy and completeness as of the date hereof of the certificates
and other information and statements delivered or made to us by representatives
and officers of ILFC, Financing Trust and each Acceding Obligor.

 

We have made no investigation or review of any matters relating to the Obligors
or any other person or entity other than as expressly described herein. Further,
we have made no special investigation of the business operations of the Obligors
or any other person or entity for the purpose of identifying laws or regulations
to which the Obligors or any other person or entity is subject. With reference
particularly to our opinion in paragraph 3 below, we note that our
representation of the Obligors is limited to this and similar transactions and
that we are not generally familiar with their respective affairs or operations.

 

Based upon the foregoing and subject to the qualifications and limitations set
forth below, we are of the opinion that:

 

1.                                      Each Transaction Document is a valid and
binding obligation of each Obligor party thereto, enforceable against such
Obligor in accordance with its terms.

 

2.                                      The execution and delivery by each
Obligor of the Amendment does not, and the performance by each Obligor of its
obligations under each Transaction Document to which it is a party will not,
cause such Obligor to violate any Generally Applicable Law (defined below).

 

3.                                      No consent, approval or authorization
of, and no filing, registration, qualification or recordation with, United
States federal or State of New York governmental authorities

 

2

--------------------------------------------------------------------------------


 

pursuant to any Generally Applicable Law is required in connection with the
execution and delivery by any Obligor of the Amendment or the consummation by
any Obligor of the transactions contemplated by the Transaction Documents to
which it is a party, other than (a) those that are specified in the Transaction
Documents, (b) filings necessary to create, record, perfect or maintain security
interests, (c) those that have been duly obtained, taken or made and (d) in the
case of Collateral constituting securities, as may be required in connection
with any disposition of such Collateral.

 

As used herein, “Generally Applicable Law” means any law otherwise included
within the scope of this opinion that a New York lawyer exercising customary
professional diligence would reasonably be expected to recognize as being
currently applicable to the Obligors, the Transaction Documents or the
transactions contemplated thereby, including the grants of the security
interests, excluding securities laws and any law that is applicable to the
Obligors, the Transaction Documents or the transactions contemplated thereby,
including the grants of the security interests, solely because of the specific
assets or business of any party to any of the Transaction Documents or any of
its affiliates. In particular, but without limitation, we express no opinion
upon the application or effect of (i) any customs, international trade or other
laws relating to the possession, import, export, use, operation, maintenance,
repair or replacement of or the nature of any equipment, or any interest
therein; (ii) federal or state antitrust and unfair competition, environmental,
intellectual property, pension and employee benefit, or securities (including
“blue sky”) laws; (iii) federal or state laws relating to aviation, banking,
communications, customs, insurance, international trade, public utilities or
taxation; (iv) federal and state laws and policies relating to (A) national and
local emergencies and (B) deference to acts of sovereign states, including court
orders; (v) federal or state criminal and civil forfeiture laws; (vi) other
federal and state statutes of general application to the extent they provide for
criminal prosecution (e.g., mail fraud and wire fraud statutes); and (vii) the
laws of any counties, cities, towns, municipalities and special political
subdivisions or agencies thereof; and in the case of each of the foregoing, all
rules and regulations promulgated thereunder or administrative or judicial
decisions with respect thereto.

 

Our opinions set forth above are subject to the following qualifications and
limitations:

 

(a)                                 Our opinion set forth in paragraph 1 above
is subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting the enforcement of
creditors’ rights and general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law, and including,
without limitation, principles relating to materiality, good faith and fair
dealing, reasonableness, unconscionability and availability of equitable
remedies).

 

(b)                                 We express no opinion on the effect of the
Cape Town Convention or the Convention on the International Recognition of
Rights in Aircraft signed at Geneva on June 19, 1948.

 

(c)                                  We express no opinion as to any provision
of a Transaction Document that provides the terms thereof may not be waived or
modified except in writing, which may be limited under certain circumstances.

 

3

--------------------------------------------------------------------------------


 

(d)                                 We express no opinion as to any provision in
a Transaction Document asserting that the partial invalidity of one or more
provisions thereof shall not invalidate the remaining provisions thereof.

 

(e)                                  We express no opinion with respect to any
indemnification or reimbursement obligation or limitation on liability contained
in a Transaction Document, insofar as such provision provides exculpation or
exemption from, or requires indemnification or reimbursement of a party for, its
own action or inaction, where such action or inaction involves such party’s
gross negligence, recklessness or wilful or unlawful misconduct or to the extent
any such provision is contrary to public policy.

 

(f)                                   United States federal court jurisdiction
is limited by Section 28 U.S.C. § 1332 where diversity of citizenship is lacking
and, even where diversity exists, federal courts retain the power to transfer an
action from one federal court to another under 28 U.S.C. § 1404(a) or to dismiss
by reason of the doctrine of forum non conveniens.

 

(g)                                  We express no opinion as to title to any
property or whether a United States federal court or state court outside of the
State of New York would give effect to the choice of New York law provided for
in a Transaction Document. Our opinion as to the legality, validity, binding
effect and enforceability of the governing law provisions of each Transaction
Document is based solely on Section 5-1401 of the New York General Obligations
Law. Our opinion as to the legality, validity, binding effect and enforceability
of the provisions of each Transaction Document in respect of the submission to
the jurisdiction of the courts of the State of New York is based solely on
Section 5-1402 of the New York General Obligations Law.

 

(h)                                 We express no opinion as to the creation,
perfection or priority of any lien, pledge or security interest.

 

(i)                                     We express no opinion as to indemnities
against loss in converting from amounts denominated or paid in one currency into
a second currency. We note that, generally, all judgments and decrees rendered
by a federal or state court sitting in the State of New York are denominated in
U.S. Dollars; under the laws of the State of New York, however, where a cause of
action is based on an obligation denominated in another currency, any judgments
or decrees must be rendered or entered in such currency and be converted into
U.S. Dollars at the rate of exchange prevailing on the date of entry of the
judgment or decree.

 

(j)                                    We express no opinion as to any provision
of a Transaction Document that purports to (i) grant rights of set-off to any
person not a party thereto or (ii) permit set-off to be made without notice.

 

(k)                                 We express no opinion as to any provision of
any Transaction Documents that purports to waive or exclude the rights of any
person to commence any bankruptcy, reorganization, insolvency or similar
proceeding or purports to waive notice of acceleration.

 

4

--------------------------------------------------------------------------------


 

(l)                                     We express no opinion as to the effect
of (i) the compliance or non-compliance of any Obligor, the Agent or any other
person or entity with any state or federal laws or regulations applicable to
such party because of its legal or regulatory status or the nature of its
business or (ii) the failure of any person or entity to be duly authorized to
conduct business in any jurisdiction.

 

(m)                             We also express no opinion as to the
applicability to, or effect on, the obligations of any Obligor under any
Transaction Document of Section 547 or 548 of the United States Bankruptcy Code,
11 U.S.C. Sections 101 et seq. (as amended from time to time, the “Bankruptcy
Code”) or Article 10 of the New York Debtor and Creditor Law or any other New
York or Federal law relating to preferences or fraudulent transfers and
obligations.

 

(n)                                 We express no opinion at to any provision of
any Transaction Document that provides for waiver of trial by jury or of other
rights or defenses that under applicable law (including judicial decisions) or
public policy cannot be waived.

 

(o)                                 We express no opinion as to compliance by
any Obligor with the Commodity Exchange Act of 1936, as amended, or the rules or
regulations promulgated thereunder.

 

The opinions expressed herein are limited to the federal laws of the United
States and the laws of the State of New York.

 

The opinions set forth herein are rendered as of the date hereof and we disclaim
any undertaking to update this letter or otherwise advise you as to any changes
of law or fact that may hereafter be brought to our attention.

 

This opinion is rendered solely for your benefit (and the benefit of your
successors and permitted assigns) in connection with the Amendment and may not
be relied upon for any other purpose, or relied upon by any other person or
entity without our prior written consent in each instance, except that this
opinion may be relied upon by an assignee or transferee of a Lender pursuant to
an assignment or transfer that is made in accordance with the Credit Agreement.

 

Very truly yours,

 

 

Clifford Chance US LLP

 

5

--------------------------------------------------------------------------------


 

Schedule 1

 

Bank of America, N.A., as administrative agent, collateral agent and lender

 

Deutsche Bank Securities Inc., as syndication agent and joint lead arranger

 

Merrill Lynch, Pierce, Fenner & Smith Incorporated, as joint lead arranger

 

Each Lender that is a party to the Credit Agreement

 

International Lease Finance Corporation

 

6

--------------------------------------------------------------------------------


 

EXHIBIT C
FORM OF OPINION OF IN-HOUSE COUNSEL TO THE ORIGINAL OBLIGORS

 

Exhibit C

--------------------------------------------------------------------------------

 

 

[·], 2014

 

To the addressees listed on Schedule I attached hereto

 

Ladies and Gentlemen:

 

This opinion is being delivered to you by the undersigned as Corporate Counsel
of International Lease Finance Corporation, a California corporation (“ILFC”),
in connection with that certain Second Amendment to Term Loan Credit Agreement,
dated as of the date hereof (the “Amendment”), among Flying Fortress Inc., a
California corporation (“Borrower”), ILFC, Flying Fortress Financing Inc., a
California corporation (“Parent Holdco”), Flying Fortress US Leasing Inc., a
California corporation (“CA Subsidiary Holdco”), Flying Fortress Ireland Leasing
Limited, a private limited liability company incorporated under the laws of
Ireland, AerCap Global Aviation Trust, a Delaware statutory trust, AerCap U.S.
Global Aviation LLC, a Delaware limited liability company, AerCap Holdings N.V.,
a public company with limited liability incorporated under the laws of The
Netherlands, AerCap Aviation Solutions B.V., a private company with limited
liability incorporated organized under the laws of The Netherlands, AerCap
Ireland Limited, a private limited liability company incorporated under the laws
of Ireland and AerCap Ireland Capital Limited, a private limited liability
company incorporated under the laws of Ireland and Bank of America, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) and Bank of
America, N.A., as collateral agent (in such capacity, the “Collateral Agent”).

 

This opinion is being furnished pursuant to Sections 4(c)(ii) of the Amendment.
Capitalized terms used and not otherwise defined herein shall have the
respective meanings set forth in the “Credit Agreement” (as defined in, and as
amended by, the Amendment (the “Credit Agreement”)).

 

In rendering the opinions set forth herein, I, or one or more attorneys under my
supervision, have examined and relied on originals or copies of the following:

 

(a)                                 the Credit Agreement;

 

(b)                                 the Amendment;

 

(c)                                  the Articles of Incorporation of each CA
Obligor, as certified by the Secretary of such CA Obligor as hereafter defined;

 

(d)                                 the Bylaws of each CA Obligor, as certified
by the Secretary of such CA Obligor;

 

(e)                                  the resolutions of the Board of Directors
of each CA Obligor (or, in the case of ILFC, the finance committee of the Board
of Directors) adopted by unanimous written consent; and

 

1

--------------------------------------------------------------------------------


 

(f)                                   certificates, from the Secretary of State
of the State of California and the Franchise Tax Board of the State of
California, as to each CA Obligor’s existence and good standing in the State of
California.

 

Each of ILFC, Borrower, Parent Holdco and the CA Subsidiary Holdco is referred
to herein, individually, as a “CA Obligor”, and collectively, as the “CA
Obligors.”

 

I, or one or more attorneys under my supervision, have also examined originals
or copies, certified or otherwise identified to my satisfaction, of such records
of the CA Obligors and such agreements, certificates and receipts of public
officials, certificates of officers or other representatives of the CA Obligors
and others, and such other documents as I have deemed necessary or appropriate
as a basis for the opinions set forth below.

 

In my examination, or the examination by one or more attorneys under my
supervision, we have assumed, with your permission, without independent
investigation or inquiry, (a) the legal capacity of all natural persons, (b) the
genuineness of all signatures, (c) the authenticity and completeness of all
documents submitted to me as originals, (d) the conformity to original documents
of all documents submitted to me as facsimile, electronic, certified or
photostatic copies, (e) the authenticity of the originals of such copies, (f)
that each party to the Amendment (other than any CA Obligor) (i) is duly formed,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation or formation, (ii) has full power and authority and legal right to
carry on its business and to enter into the Amendment and to perform its
obligations thereunder, (iii) has duly and validly authorized the execution,
delivery and performance of the Amendment by all necessary action, and (iv) has
duly and validly executed and delivered the Amendment, and (g) that the
Amendment constitutes the legal, valid and binding obligation of each party
thereto, enforceable against such party in accordance with its respective terms.
As to any facts material to the opinions expressed herein that I, or one or more
attorneys under my supervision, did not independently establish or verify, I
have relied upon statements and representations of other officers and other
representatives of the CA Obligors and others and of public officials.

 

The opinions set forth below are subject to the following further
qualifications, further assumptions and limitations:

 

(a)                                 the opinion set forth in paragraph 1 below
with respect to the due incorporation, valid existence and good standing status
of each CA Obligor under the laws of the State of California is based solely
upon the certificates issued by the Secretary of State of the State of
California and the Franchise Tax Board of the State of California;

 

(b)                                 for purposes of the opinions set forth
below, (i) “Applicable Laws” means those laws, rules and regulations of the
State of California and those federal laws, rules and regulations of the United
States of America, in each case that, in my experience, are normally or
customarily applicable to transactions of the type contemplated by the
Amendment, but without having made any special investigation as to the
applicability of any specific law, rule or regulation; (ii) “Governmental
Approval” means any consent, approval, license, authorization or validation of,
or filing, recording or registration with, any Governmental Authority pursuant
to Applicable Laws where the failure to obtain such consent, approval, license,
authorization or

 

2

--------------------------------------------------------------------------------


 

validation or to make such filing, recording or registration will result in a
Material Adverse Effect, and other than any consent, approval, license,
authorization, validation, filing, qualification, recordation or registration
that may have become applicable as a result of the involvement of any party
(other than any of the CA Obligors) in the transactions contemplated by the
Amendment or because of such parties’ legal or regulatory status or because of
any other facts specifically pertaining to such parties or required to be
obtained after the date hereof; and (iii) “Governmental Authority” means any
court, regulatory body, administrative agency or governmental body of the State
of California or the United States of America having jurisdiction over any CA
Obligor under Applicable Laws;

 

(c)                                  I do not express any opinion as to the
validity, binding effect or enforceability of the Amendment;

 

(d)                                 I express no opinion as to: (1) United
States federal or state securities, insurance or banking laws or regulations;
(2) United States federal or state antitrust or unfair competition laws or
regulations; (3) United States federal or state environmental laws or
regulations; (4) United States federal or state tax laws or regulations; (5)
United States federal or state public utility laws or regulations; (6) pension
or employee benefit laws or regulations; (7) United States federal patent,
copyright or trademark, state trademark, or other United States federal or state
intellectual property laws or regulations; (8) United States federal or state
health and safety laws or regulations; (9) United States federal or state labor
laws or regulations; (10) United States federal or state laws, regulations or
policies relating to national or local emergencies; (11) statutes, ordinances,
administrative decisions, rules or regulations of counties, towns,
municipalities or special political subdivisions (whether created or enabled
through legislative action at the United States federal, state or regional
level); (12) United States federal or state laws, rules or regulations relating
to zoning, land use, building or construction; (13) United States federal or
state usury laws (other than California usury laws); (14) pension or employee
benefits laws or regulations, including the Employee Retirement Income Security
Act of 1974, as amended; (15) The USA Patriot Act (Title III of Public L.
107-56) or other anti-money laundering laws or regulations; (16) the Foreign
Corrupt Practices Act; (17) (a) the Trading with the Enemy Act of 1917, 50
U.S.C.A. app. §1 et seq., of the United States, (b) the International Emergency
Economic Powers Act, 50 U.S.C.A. §1701 et seq., of the United States, or (c) all
United States Executive Orders (including the September 24, 2001, Executive
Order Blocking Property and Prohibiting Transactions with Persons Who Commit,
Threaten to Commit or Support Terrorism), rules, regulations (including those
from the Office of Foreign Assets Control of the U.S. Department of the
Treasury), and other official acts promulgated under any of the foregoing; (18)
aviation laws (including without limitation Title 49 of the U.S. Code, the Cape
Town Convention, or any other laws, rules or regulations of the United States of
America or promulgated under the Cape Town Convention relating to the sale,
acquisition, ownership, registration, leasing, financing, mortgaging, use or
operation of any aircraft, aircraft engines or any part thereof), or other laws,
rules or regulations applicable to the particular nature of the equipment
subject to the Amendment; (19) as to compliance by the CA Obligors with the
Commodity Exchange Act of 1936, as amended, or the rules or regulations
promulgated thereunder or (20) judicial decisions to the extent that they deal
with any of the foregoing;

 

(e)                                  I do not express any opinion as to the
effect on the opinions expressed herein of (i) the compliance or noncompliance
of any party to the Amendment (other than the

 

3

--------------------------------------------------------------------------------


 

CA Obligors to the extent necessary to render the opinions set forth herein)
with any state, federal or other laws or regulations applicable to it or them or
(ii) the legal or regulatory status or the nature of the business of any party
(other than with respect to the CA Obligors to the extent necessary to render
the opinions set forth herein); and

 

(f)                                   My opinions set forth below are subject to
the effects of: (i) bankruptcy, insolvency, fraudulent conveyance, fraudulent
transfer, reorganization, moratorium and other similar laws affecting or
relating to creditors’ rights or remedies generally, (ii) general equitable
principles, including concepts of materiality, reasonableness and good faith and
other similar doctrines affecting the enforceability of agreements generally
(whether considered in a proceeding in equity or at law), (iii) public policy,
(iv) possible judicial action giving effect to foreign laws or foreign
governmental or judicial actions affecting or relating to the rights or remedies
of creditors, and (v) an implied covenant of good faith, reasonableness and fair
dealing.

 

I am admitted to the bar of the State of California, and I do not express any
opinion as to any laws other than the laws of the State of California and the
federal laws of the United States of America to the extent referred to
specifically herein. Insofar as the opinions expressed herein relate to matters
governed by laws other than those set forth in the preceding sentence, I have
assumed, without having made any independent investigation, that such laws do
not affect any of the opinions set forth herein. The opinions expressed herein
are based on laws in effect on the date hereof, which laws are subject to change
with possible retroactive effect.

 

Based upon the foregoing and subject to the limitations, qualifications,
exceptions and assumptions set forth herein, I am of the opinion that:

 

1.                                      Each CA Obligor is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of California.

 

2.                                      Each CA Obligor has the requisite
corporate power and authority to execute and deliver the Amendment and perform
its obligations under the Amendment. The execution and delivery by each CA
Obligor of the Amendment and the performance by each CA Obligor of the Amendment
has been duly authorized by all necessary corporate action on the part of the CA
Obligor.

 

3.                                      The Amendment has been duly executed and
delivered by each CA Obligor.

 

4.                                      The execution and delivery of the
Amendment by each CA Obligor does not, and the performance by each CA Obligor of
its obligations under the Amendment will not (a) violate such CA Obligor’s
Articles of Incorporation or Bylaws, (b) contravene any provision of any
Applicable Law or (c) result in or cause the creation of any security interest
or lien upon any of the property of such CA Obligor other than pursuant to the
Security Documents.

 

5.                                      No Governmental Approval is required on
the part of any CA Obligor, for the authorization, execution, and delivery of or
performance of its obligation under the Amendment, except for such Governmental
Approvals (i) which have been obtained or taken and are in full force and
effect, (ii) which will be obtained or made in the ordinary course of business
or (iii) which are specified in Amendment.

 

4

--------------------------------------------------------------------------------


 

The opinions set forth herein are solely for the benefit of the addressees (and
their successors and permitted assigns) identified at the beginning of this
opinion letter (the “Addressees”) in connection with the execution and delivery
of the Amendment by each CA Obligor, and may not be relied upon in any manner or
for any purpose by, nor may copies of this opinion letter be delivered or
distributed to, any other person or entity without my prior written consent. The
opinions set forth herein are limited to the matters stated herein and expressly
set forth in this opinion letter, and no opinion is to be implied or may be
inferred beyond the matters expressly stated herein. This opinion letter is
being provided to the Addressees as of the date hereof, and the CA Obligors and
I do not assume any obligation to update this opinion letter for events
occurring after the date of this opinion letter or to provide the Addressees
with any additional information that may come to our attention after the date
hereof. Each Addressee’s recourse, if any, on account of any opinion herein
proving inaccurate, shall be against the CA Obligors. I am rendering these
opinions and this opinion letter in my capacity as Corporate Counsel of ILFC and
not individually.

 

 

Very truly yours, [   ]

 

 

 

 

 

Corporate Counsel

 

5

--------------------------------------------------------------------------------


 

Schedule I

 

Bank of America, N.A., as Administrative Agent, on behalf of the Lenders
1455 Market Street, 5th Floor
CA5-701-05-19
San Francisco, CA 94103

 

Bank of America, N.A., as Collateral Agent, on behalf of the Lenders
1455 Market Street, 5th Floor
CA5-701-05-19
San Francisco, CA 94103

 

Merrill Lynch, Pierce, Fenner & Smith Incorporated, as Joint Lead Arranger
One Bryant Park
New York, New York 10036

 

Deutsche Bank Securities Inc., as Joint Lead Arranger
60 Wall Street
New York, NY 10005

 

The Lenders party to the Credit Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT D

FORM OF OPINION OF MORRIS, NICHOLS, ARSHT & TUNNELL LLP  

 

Exhibit D

--------------------------------------------------------------------------------

 

MNAT DRAFT: 3/12/14
Subject to review of documents

 

[Letterhead of Morris, Nichols, Arsht & Tunnell LLP]

 

[·], 2014

 

TO:                           Each of the Addressees Identified
on Annex A Hereto

 

Re:                             AerCap Global Aviation Trust
AerCap U.S. Global Aviation LLC

 

Ladies and Gentlemen:

 

We have acted as special Delaware counsel to AerCap Global Aviation Trust, a
Delaware statutory trust (the “Trust”), and AerCap U.S. Global Aviation LLC, a
Delaware limited liability company (the “Company”), in connection with certain
matters of Delaware law set forth below relating to the Second Amendment (as
defined below). Capitalized terms used herein and not otherwise herein defined
are used as defined in the below-referenced Credit Agreement.

 

In rendering this opinion, we have examined and relied upon copies of the
following documents in the forms provided to us: the Term Loan Credit Agreement
(the “Credit Agreement”), dated as of February 23, 2012, between Flying Fortress
Inc., a California corporation (the “Borrower”), International Lease Finance
Corporation, a California corporation (“ILFC”), Flying Fortress Financing Inc.,
a California corporation (“Parent Holdco”), Flying Fortress US Leasing Inc., a
California corporation (“CA Subsidiary Holdco”), Flying Fortress Ireland Leasing
Limited, a private limited liability company incorporated under the laws of
Ireland (“Irish Subsidiary Holdco”), the lenders party thereto, Bank of America,
N.A., as Collateral Agent (as defined in the Credit Agreement) and
Administrative Agent (as defined in the Credit Agreement), and Deutsche Bank
Securities Inc., as Syndication Agent (as defined in the Credit Agreement); [the
First Amendment to the Credit Agreement (the “First Amendment”) dated as of [·],
2014 among the Borrower, the Trust, Parent Holdco, CA Subsidiary Holdco, Irish
Subsidiary Holdco, AerCap Holdings N.V., a public company with limited liability
incorporated under the laws of The Netherlands (“AerCap”), ILFC, the Company,
AerCap Aviation Solutions B.V., a private company with limited liability
incorporated under the laws of The Netherlands (“AAS”), AerCap Ireland Limited,
a private limited liability company incorporated under the laws of Ireland
(“AIL”), AerCap Ireland Capital Limited, a private limited liability company
incorporated under the laws of Ireland (“AICL”), and Bank of America, N.A., as
Collateral Agent and Administrative Agent]; the Second Amendment to the Credit
Agreement (the “Second Amendment”) dated as of

 

--------------------------------------------------------------------------------


 

[·], 2014 between the Borrower, ILFC, Parent Holdco, CA Subsidiary Holdco, Irish
Subsidiary Holdco, the Trust, the Company, AerCap, AAS, AIL, AICL and Bank of
America, N.A., as Collateral Agent and Administrative Agent; the Intercreditor
Agreement dated as of February 23, 2012 (the “Intercreditor Agreement”) among
ILFC, Parent Holdco, the Borrower, Irish Subsidiary Holdco, CA Subsidiary
Holdco, Bank of America, N.A., as the Senior Collateral Agent (as defined in the
Intercreditor Agreement), and the Junior Lien Representatives (as defined in the
Intercreditor Agreement); the Term Loan Security Agreement dated as of
February 23, 2012 (the “Security Agreement,” and together with the Credit
Agreement, the First Amendment, the Second Amendment and the Intercreditor
Agreement, the “Opinion Documents”) among the Borrower, Parent Holdco, CA
Subsidiary Holdco, Irish Subsidiary Holdco, the Additional Grantors (as defined
in the Security Agreement) and Bank of America, N.A., as the Collateral Agent;
the Trust Agreement of the Trust dated as of February 5, 2014 (the “Trust
Agreement”); the Certificate of Trust of the Trust as filed in the Office of the
Secretary of State of the State of Delaware (the “State Office”) on February 5,
2014 (the “Certificate of Trust”); the Limited Liability Company Agreement of
the Company dated as of February 28, 2014 (the “Company Agreement”); the
Certificate of Formation of the Company as filed in the State Office on
February 12, 2014, as amended by the Certificate of Amendment to Certificate of
Formation of the Company as filed in the State Office on February 17, 2014 (as
so amended, the “Certificate of Formation”); the Written Consent of the Regular
Trustee of the Trust dated as of [·], 2014; the Unanimous Written Consent of the
Board of Directors of the Company dated as of [·], 2014; and certificates of
good standing of the Trust and the Company obtained from the State Office as of
a recent date. In such examinations, we have assumed the genuineness of all
signatures, the authenticity of all documents submitted to us as originals, the
conformity to original documents of all documents submitted to us as copies or
drafts of documents to be executed and the legal competence and capacity of
natural persons to complete the execution of documents. We have further assumed
for purposes of this opinion: (i) except to the extent addressed by our opinions
in paragraphs 1 and 2 below, the due formation or organization, valid existence
and good standing of each entity that is a signatory to any of the documents
examined by us under the laws of the jurisdiction of its respective formation or
organization; (ii) except to the extent addressed by our opinions in paragraphs
5 and 6 below, the due authorization, adoption, execution, and delivery, as
applicable, of each of the above referenced documents; (iii) the payment of
consideration for beneficial interests in the Trust by all beneficial owners of
the Trust as provided in the Trust Agreement and the satisfaction of, or
compliance with, all of the other terms, conditions and restrictions set forth
in the Trust Agreement in connection with the admission of beneficial owners to
the Trust and the issuance of beneficial interests in the Trust; (iv) the
payment of consideration for limited liability company interests in the Company
by all members of the Company as provided in the Company Agreement and the
satisfaction of, or compliance with, all of the other terms, conditions and
restrictions set forth in the Company Agreement in connection with the admission
of members to the Company and the issuance of limited liability company
interests in the Company; (v) that the activities of the Trust have been and
will be conducted in accordance with the terms of the Trust Agreement and the
Delaware Statutory Trust Act, 12 Del. C. §§ 3801 et seq. (the “Delaware Trust
Act”); (vi) that the activities of the Company have been and will be conducted
in accordance with the terms of the Company Agreement and the Delaware Limited
Liability Company Act, 6 Del. C. §§ 18-101 et seq. (the

 

2

--------------------------------------------------------------------------------


 

“Delaware LLC Act”); (vii) that no event or circumstance has occurred on or
prior to the date hereof that would cause a termination or dissolution of the
Trust under the Trust Agreement or the Delaware Trust Act, as applicable;
(viii) that no event or circumstance has occurred on or prior to the date hereof
that would cause a termination or dissolution of the Company under the Company
Agreement or the Delaware LLC Act, as applicable; (ix) [that the Regular
Trustee, acting on behalf of the Trust, has caused the Trust to voluntarily and
unconditionally transfer possession of an executed counterpart of the Second
Amendment to each other party thereto with the intent of bringing the Second
Amendment into effect;] (x) [that [·], acting on behalf of the Company, has
caused the Company to voluntarily and unconditionally transfer possession of an
executed counterpart of the Second Amendment to each other party thereto with
the intent of bringing the Second Amendment into effect;] (xi)  that, except as
set forth in the Opinion Documents, there are no covenants and agreements
contained in the Loan Documents (as defined in the Credit Agreement) which are
applicable to the Trust; and (xii) that each of the documents examined by us is
in full force and effect, sets forth the entire understanding of the parties
thereto with respect to the subject matter thereof and has not been amended,
supplemented or otherwise modified, except as herein referenced. We have not
reviewed any documents other than those identified above in connection with this
opinion, and we have assumed that there are no other documents contrary to or
inconsistent with the opinions expressed herein. No opinion is expressed herein
with respect to the requirements of, or compliance with, federal or state
securities or blue sky laws. Further, we express no opinion on the sufficiency
or accuracy of any registration or offering documentation relating to the Trust
or the Company. As to any facts material to our opinion, other than those
assumed, we have relied, without independent investigation, on the
above-referenced documents and on the accuracy, as of the date hereof, of the
matters therein contained. For purposes of our opinions set forth in paragraphs
7 and 8 below, we refer only to applicable statutes, laws, rules and regulations
of the State of Delaware that are of general application and that, in our
experience, are likely to have application to transactions of the type
contemplated by the Second Amendment. In addition, we note that the Second
Amendment is governed by and construed in accordance with the laws of a
jurisdiction other than the State of Delaware and, for purposes of our opinions
set forth below, we have assumed that the Second Amendment will be interpreted
in accordance with the plain meaning of the written terms thereof as such terms
would be interpreted as a matter of Delaware law and we express no opinion with
respect to any legal standards or concepts under any laws other than those of
the State of Delaware.

 

Based on and subject to the foregoing and to the exceptions and qualifications
set forth below, and limited in all respects to matters of Delaware law, it is
our opinion that:

 

1.                                            The Trust is a duly formed and
validly existing statutory trust in good standing under the laws of the State of
Delaware.

 

2.                                            The Company is a duly formed and
validly existing limited liability company in good standing under the laws of
the State of Delaware.

 

3

--------------------------------------------------------------------------------


 

3.                                            The Trust has requisite statutory
trust power and authority under the Trust Agreement and the Delaware Trust Act
to execute and deliver the Second Amendment and perform its obligations
thereunder.

 

4.                                            The Company has requisite limited
liability company power and authority under the Company Agreement and the
Delaware LLC Act to execute and deliver the Second Amendment and perform its
obligations thereunder.

 

5.                                            The Trust has taken all requisite
statutory trust action under the laws of the State of Delaware to authorize the
execution, delivery and performance of the Second Amendment by the Trust, and
the Second Amendment has been duly executed and delivered by the Trust.

 

6.                                            The Company has taken all
requisite limited liability company action under the laws of the State of
Delaware to authorize the execution, delivery and performance of the Second
Amendment by the Company, and the Second Amendment has been duly executed and
delivered by the Company.

 

7.                                            The execution and delivery by the
Trust of the Second Amendment, and the performance by the Trust of its
obligations thereunder, do not violate (i) the Trust Agreement or the
Certificate of Trust, or (ii) any applicable Delaware statute, law, rule or
regulation.

 

8.                                            The execution and delivery by the
Company of the Second Amendment, and the performance by the Company of its
obligations thereunder, do not violate (i) the Company Agreement or the
Certificate of Formation, or (ii) any applicable Delaware statute, law, rule or
regulation.

 

The opinions expressed herein are intended solely for the benefit of the
addressees hereof and their permitted successors and assigns under the Credit
Agreement in connection with the matters contemplated hereby and may not be
relied upon by any other person or entity or for any other purpose without our
prior written consent. This opinion speaks only as of the date hereof and is
based on our understandings and assumptions as to present facts and our review
of the above-referenced documents and the application of Delaware law as the
same exist on the date hereof, and we undertake no obligation to update or
supplement this opinion after the date hereof for the benefit of any person or
entity (including any permitted successor or assign of the addressees hereof
under the Credit Agreement) with respect to any facts or circumstances that may
hereafter come to our attention or any changes in facts or law that may
hereafter occur or take effect.

 

4

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

MORRIS, NICHOLS, ARSHT & TUNNELL LLP

 

 

 

 

 

Tarik J. Haskins

 

5

--------------------------------------------------------------------------------


 

ANNEX A

 

Identification of Addressees of
Morris, Nichols, Arsht & Tunnell LLP Opinion
Dated [·], 2014

 

Bank of America, N.A.
in its capacity as Administrative Agent

1455 Market Street, 5th Floor
CA5-701-05-19
San Francisco, CA 94103

 

The Lenders party to the Credit Agreement on the date hereof

 

--------------------------------------------------------------------------------


 

EXHIBIT E

FORM OF OPINION OF NAUTADUTILH

 

Exhibit E

 

--------------------------------------------------------------------------------

 

[g97073ko11i001.jpg]

[g97073ko11i002.jpg]

ND Draft March 25, 2014, Subject to Internal
Approval and to review of documents
Rotterdam, [date]

 

Bank of America, N.A., in its capacity as Collateral
Agent and Administrative Agent under the Credit
Agreement (as defined herein)

 

The Lenders as defined in and party to the Credit
Agreement on the date of this opinion letter

 

Ladies and Gentlemen:

 

Re: Second Amendment to Term Loan Credit Agreement - AerCap Holdings N.V. and
AerCap Aviation Solutions B.V.

 

This opinion letter is rendered to you at your request in connection with the
Credit Agreement (as defined below).

 

Capitalised terms used in this opinion letter have the meanings set forth in
Exhibit A. The section headings used in this opinion letter are for convenience
of reference only and are not to affect its construction or to be taken into
consideration in its interpretation.

 

This opinion letter is addressed solely to you. It may only be relied upon by
you in connection with the Credit Agreement. It does not purport to address all
matters of Netherlands law that may be of relevance to you with respect to the
Credit Agreement. This opinion letter is strictly limited to the matters stated
in it and may not be read as extending by implication to any matters not
specifically referred to in it. Nothing in this opinion letter should be taken
as expressing an opinion in respect of any representations or warranties, or
other information, contained in the Loan Documents or any other document
reviewed in connection with this opinion letter, except as expressly confirmed
in this opinion letter. Its

 

This communication is confidential and may be subject to professional privilege.
All legal relationships are subject to NautaDutilh N.V.’s general terms and
conditions (see www.nautadutilh.com/terms), which apply mutatis mutandis to our
relationship with third parties relying on statements of NautaDutilh N.V.,
include a limitation of liability clause, have been filed with the Rotterdam
District Court and will be provided free of charge upon request. NautaDutilh
N.V.; corporate seat Rotterdam; trade register no. 24338323.

 

--------------------------------------------------------------------------------


 

contents may not be quoted, otherwise included, summarised or referred to in any
publication or document or disclosed to any other party, in whole or in part,
for any purpose, without our prior written consent.

 

In rendering the opinions expressed in this opinion letter, we have exclusively
reviewed and relied upon the Loan Documents and the Corporate Documents and we
have assumed that the Credit Agreement was entered into for bona fide commercial
reasons. We have not investigated or verified any factual matter disclosed to us
in the course of our review.

 

We have not been involved in structuring, drafting or negotiating the Credit
Agreement.

 

This opinion letter sets out our opinion on certain matters of the laws with
general applicability of the Netherlands, and, insofar as they are directly
applicable in the Netherlands, of the European Union, as at today’s date and as
presently interpreted under published authoritative case law of the Netherlands
courts, the General Court and the Court of Justice of the European Union. We do
not express any opinion on tax law. No undertaking is assumed on our part to
revise, update or amend this opinion letter in connection with or to notify or
inform you of, any developments and/or changes of Netherlands law subsequent to
today’s date.

 

The opinions expressed in this opinion letter are to be construed and
interpreted in accordance with Netherlands law. This opinion letter may only be
relied upon by you, and our willingness to render this opinion letter is based,
on the condition that you accept and agree that (i) the competent courts at
Amsterdam, the Netherlands have exclusive jurisdiction to settle any issues of
interpretation or liability arising out of or in connection with this opinion
letter, (ii) all matters related to the legal relationship between yourself and
NautaDutilh, including the above submission to jurisdiction, are governed by
Netherlands law and (iii) no person other than NautaDutilh may be held liable in
connection with this opinion letter.

 

In this opinion letter, legal concepts are expressed in English terms. The
Netherlands legal concepts concerned may not be identical in meaning to the
concepts described by the English terms as they exist under the law of other
jurisdictions. In the event of a conflict or inconsistency, the relevant
expression shall be deemed to refer only to the Netherlands legal concepts
described by the English terms.

 

For the purposes of this opinion letter, we have assumed that:

 

a.                          each copy of a document conforms to the original,
each original is authentic, and each signature is the genuine signature of the
individual purported

 

2

--------------------------------------------------------------------------------


 

to have placed that signature;

 

b.                          no defects attach to the incorporation of the
Netherlands Companies (aan hun totstandkoming geen gebreken kleven);

 

c.                           (i)  no regulations (reglementen) have been adopted
by any corporate body of any Netherlands Company, other than the Board
Regulations, and (ii) the Articles of Association of each Netherlands Company
are its articles of association currently in force. Item (i) of this assumption
is supported by the confirmation in this respect as included in the Resolutions,
and the Extracts support item (ii) of this assumption;

 

d.                          none of the Netherlands Companies has (i) been
dissolved (ontbonden), (ii)  ceased to exist pursuant to a merger (fusie) or a
division (splitsing), (iii)  been converted (omgezet) into another legal form,
either national or foreign, (iv) had its assets placed under administration
(onder bewind gesteld), (v) been declared bankrupt (failliet verklaard), granted
a suspension of payments (surseance van betaling verleend) or subjected to
emergency regulations (noodregeling) on the basis of Article 3:160  NFSA,
(vi) been subjected to the appointment of an administrator (curator) in respect
of any of its bodies or representatives on the basis of Article 1:76 NFSA, or
(vii) been made subject to similar proceedings in any jurisdiction or otherwise
been limited in its power to dispose of its assets. The Extracts and our
inquiries of today with the Insolvency Registers support the items (i) through
(v) of this assumption. However, this information does not constitute conclusive
evidence that the events set out in items (i) through (v) have not occurred;

 

e.                           the resolutions recorded in the Resolutions are in
full force and effect, and the factual statements made and the confirmations
given in the Resolutions are complete and correct;

 

f.                            no works council (ondernemingsraad) has been
established or is in the process of being established with respect to the
business of the Netherlands Companies. This assumption is supported by the
confirmation in this respect as included in the Resolutions of the managing
board of the Netherlands Companies;

 

g.                           the Second Amendment Agreement has been signed on
behalf of each

 

3

--------------------------------------------------------------------------------


 

Netherlands Company by one of its Attorneys;

 

h.                          none of the management board members (bestuurders)
have a direct or indirect personal interest which conflicts with the interest of
the Netherlands Companies and in entering into the Credit Agreement. This
assumption is supported by the confirmation in this respect as included in the
Resolutions;

 

i.                              each Power of Attorney (i) is in full force and
effect, and (ii) under any applicable law other than Netherlands law, validly
authorises the person or persons purported to be granted power of attorney, to
represent and bind the relevant Netherlands Company vis-à-vis the other parties
to the Second Amendment Agreement with regard to the transactions contemplated
by and for the purposes stated in the Second Amendment Agreement; and

 

j.                             under any applicable law (other than, in relation
to the Netherlands Companies, Netherlands law) (i) the Credit Agreement
constitutes the legal, valid and binding obligations of the persons expressed to
be a party thereto, enforceable against them in accordance with their terms and
(ii) the choice of law clause and the jurisdiction clause contained in the
Credit Agreement constitute a legal, valid and binding choice of law and
submission to jurisdiction.

 

Based upon and subject to the foregoing and subject to the qualifications set
forth in this opinion letter and to any matters, documents or events not
disclosed to us, we express the following opinions:

 

Corporate Status

 

1.                          The Netherlands Companies have been duly
incorporated and are validly existing.

 

Corporate Power

 

2.                          The Netherlands Companies have the corporate power
to enter into the Credit Agreement and to perform their obligations thereunder.
The Netherlands Companies do not violate any provision of their Articles of
Association by entering into the Credit Agreement or performing their
obligations thereunder.

 

--------------------------------------------------------------------------------

(1) This assumption can be deleted if the signature page of the Second Amendment
Agreement clearly states who will sign the Second Amendment Agreement.

 

4

--------------------------------------------------------------------------------


 

Corporate Action

 

3.                          The Netherlands Companies have taken all corporate
action required by their Articles of Association and Netherlands law in
connection with entering into the Credit Agreement and the performance of their
obligations thereunder.

 

Valid Signing

 

4.                          The Second Amendment Agreement has been validly
signed on behalf of the Netherlands Companies.

 

Choice of Law

 

5.                          The Netherlands courts will recognise and give
effect to the choice of the laws of the State of New York to govern the
contractual obligations of the Netherlands Companies under the Credit Agreement.

 

No Violation of Law

 

6.                          The entering into of the Credit Agreement by the
Netherlands Companies does not in itself result in a violation of Netherlands
law that would affect the enforceability of the Credit Agreement against them in
the Netherlands.

 

No Authorisations, Consents or Approvals

 

7.                          No authorisation, consent, approval, licence or
order from or notice to or filing with any regulatory or other authority or
governmental body of the Netherlands is required by the Netherlands Companies in
connection with their entering into the Credit Agreement or the performance of
their contractual obligations thereunder, which, if not obtained or made, would
affect the enforceability of the Credit Agreement against them in the
Netherlands.

 

Jurisdiction

 

8.                          The submission by the Netherlands Companies in the
Credit Agreement  to the jurisdiction of any New York State court or federal
court of the United States of America sitting in New York County, and any
appellate court from any thereof, will be recognised and given effect to by the
Netherlands courts.

 

5

--------------------------------------------------------------------------------


 

Enforcement of U.S. judgments

 

9.                          There is no enforcement treaty between the
Netherlands and the United States. Consequently, a judgment of a U.S. court
cannot be enforced in the Netherlands. In order to obtain a judgment in respect
of the Credit Agreement that can be enforced in the Netherlands against the
Netherlands Companies, the dispute will have to be relitigated before the
competent Netherlands court. This court will have discretion to attach such
weight to the judgment of a U.S. court as it deems appropriate. Given the
submission by the Netherlands Companies to the jurisdiction of certain U.S.
courts, the Netherlands courts can be expected to give conclusive effect to a
final and enforceable judgment of such court in respect of the contractual
obligations under the Credit Agreement without re-examination or re-litigation
of the substantive matters adjudicated upon. This would require (i) proper
service of process to have been given, (ii) the proceedings before such court to
have complied with principles of proper procedure (behoorlijke rechtspleging),
and (iii) such judgment not being contrary to the public policy of the
Netherlands.

 

No Immunity

 

10.                   The Netherlands Companies cannot claim immunity from the
enforcement of judgments of the competent Netherlands courts.

 

The opinions expressed above are subject to the following qualifications:

 

A.                        As Netherlands lawyers we are not qualified or able to
assess the true meaning and purport of the terms of the Credit Agreement under
the applicable law and the obligations of the parties to the Credit Agreement
and we have made no investigation of that meaning and purport. Our review of the
Loan Documents and of any other documents subject or expressed to be subject to
any law other than Netherlands law has therefore been limited to the terms of
these documents as they appear to us on their face.

 

B.                        The information contained in the Extracts does not
constitute conclusive evidence of the facts reflected in it.

 

C.                        Pursuant to Article 2:7 NCC, any transaction entered
into by a legal entity may be nullified by the legal entity itself or its
liquidator in bankruptcy proceedings (curator) if the objects of that entity
were transgressed by the transaction and the other party to the transaction knew
or should have known this without independent investigation (wist of zonder

 

6

--------------------------------------------------------------------------------


 

eigen onderzoek moest weten). The Netherlands Supreme Court (Hoge Raad der
Nederlanden) has ruled that in determining whether the objects  of a legal
entity are transgressed, not only the description of the objects in that legal
entity’s articles of association (statuten) is decisive, but all (relevant)
circumstances must be taken into account, in particular whether the interests of
the legal entity were served by the transaction. Based on the objects clause
contained in the Articles of Association, we have no reason to believe that by
entering into the Credit Agreement any Netherlands Companies would transgress
the description of the objects contained in their Articles of Association.
However, we cannot assess whether there are other relevant circumstances that
must be taken into account, in particular whether the interests of the
Netherlands Companies are served by entering into the Credit Agreement since
this is a matter of fact.

 

D.                        Pursuant to Article 2:98c NCC, a naamloze vennootschap
may grant loans (leningen verstrekken) only in accordance with the restrictions
set out in Article 2:98c NCC, and may not provide security (zekerheid stellen),
give a price guarantee (koersgarantie geven) or otherwise bind itself, whether
jointly and severally or otherwise with or for third parties (zich op andere
wijze sterk maken of zich hoofdelijk of anderszins naast of voor anderen
verbinden) with a view to (met het oog op) the subscription or acquisition by
third parties of shares in its share capital or depository receipts. This
prohibition also applies to its subsidiaries (dochterven nootschappen). It is
generally assumed that a transaction entered into in violation of Article 2:98c
NCC is null and void (nietig).

 

E.                         Despite any generally recognised choice of law clause
contained in the Credit Agreement a court in the Netherlands may (a) apply
overriding mandatory provisions of (i) the Netherlands and (ii) the law of the
country where the obligations arising out of the Credit Agreement have to be or
have been performed, in so far as those overriding mandatory provisions render
the performance of the Credit Agreement unlawful, (b) may refuse application of
a provision of the chosen law if application thereof is manifestly incompatible
with the public policy (“ordre public”) of the Netherlands or the European Union
and (c) may, in relation to the manner of performance of an Credit Agreement and
the steps to be taken in the event of defective performance, have regard to the
law of the country where performance of the Credit Agreement takes place.

 

7

--------------------------------------------------------------------------------


 

F.                          The opinions expressed in this opinion letter may be
limited or affected by:

 

a.                           any applicable bankruptcy, insolvency,
reorganisation, moratorium or other similar laws or procedures now or
hereinafter in effect, relating to or affecting the enforcement or protection of
creditors’ rights generally;

 

b.                           the provisions of fraudulent preference and
fraudulent conveyance (Actio Pauliana) and similar rights available in other
jurisdictions to liquidators in bankruptcy proceedings or creditors;

 

c.                            claims based on tort (onrechtmatige daad); and

 

d.                           sanctions and measures implemented or effective in
the Netherlands under the Sanctions Act 1977 (Sanctiewet 1977) or European Union
regulations.

 

G.                        Netherlands courts may, notwithstanding any provision
to the contrary in the Credit Agreement, assume jurisdiction:

 

a.                           if a plaintiff seeks provisional measures in
preliminary relief proceedings (kort geding) as provided for in Article 254 NCCP
etseq.;

 

b.                           if a plaintiff files a request for the levy of a
prejudgment attachment (conservatoir beslag) as provided for in Article 700 NCCP
et seq.;

 

c.                            in proceedings concerning matters as to which
Netherlands courts have exclusive jurisdiction based on the Enforcement
Regulation;

 

d.                           if a plaintiff files a request for a preliminary
examination of witnesses (voorlopig getuigenverhoor), a preliminary expert
opinion (voorlopig deskundigenbericht) or a preliminary site visit and viewing
(voorlopige plaatsopneming en bezichting); and

 

e.                            in proceedings concerning legal matters as to
which the competent court cannot be freely determined by the parties (within the
meaning of Article 8, paragraph 2, NCCP).

 

H.                       Furthermore, there is currently some debate whether a
one sided jurisdiction clause (i.e. a jurisdiction clause that is exclusive for
one party only whereas the other has the right to bring action in different
jurisdiction), is

 

 

8

--------------------------------------------------------------------------------


 

valid. There is no decisive case law on this matter.

 

Sincerely yours,

 

NautaDutilh N.V.

 

9

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

 

LIST OF DEFINITIONS

 

 

 

 

 

“Articles of Association”

 

the articles of association of the Netherlands Companies as currently in force
according to the Extracts

 

 

 

“Attorney”

 

each person appointed as attorney by each Netherlands Company pursuant to the
Powers of Attorney

 

 

 

“Board Regulations”

 

the board regulations (bestuursreglement) of the managing board of AerCap
Holdings N.V., dated 2 May 2013

 

 

 

“Commercial Register”

 

The Netherlands Chamber of Commerce Commercial Register

 

 

 

“Credit Agreement”

 

the Original Credit Agreement as amended by the First Amendment Agreement and
the Second Amendment Agreement

 

 

 

“Corporate Documents”

 

the documents listed in Exhibit B

 

 

 

“Deed of Incorporation”

 

a.

in relation to AerCap Holdings N.V., its deed of incorporation (akte van
oprichting), dated 10 July 2006; and

 

 

 

 

 

 

b.

in relation to AerCap Aviation Solutions B.V., its deed of incorporation (akte
van oprichting), dated 10 April 2012.

 

 

 

“Enforcement Regulation”

 

the Council Regulation (EC) No 44/2001of 22 December 2000 on Jurisdiction and
Enforcement of Judgments in Civil and Commercial Matters

 

 

 

“Exhibit”

 

an exhibit to this opinion letter

 

10

--------------------------------------------------------------------------------


 

“Extracts”

 

the extracts from the Commercial Register relating to the Netherlands Companies,
dated the date of this opinion letter

 

 

 

 

 

“First Amendment Agreement”

 

the First Amendment dated as of April 5, 2013 among, inter alios, Flying
Fortress Inc., as borrower, the Consenting Lenders as defined therein, the New
Lenders as defined therein and Bank of America, N.A. Collateral Agent
andAdministrative Agent

 

 

 

 

 

“Insolvency Registers”

 

 

i. the online central insolvency register (Centraal Insolventie Register) and
the online EU Insolvency Register (Centraal Insolventie Register-EU
Registraties) held by the Council for the Administration of Justice (Raad voor
de Rechtspraak); and

 

 

 

 

 

 

 

 

 

ii. the Amsterdam court (location Amsterdam) bankruptcy clerk’s office

 

 

 

 

 

“Loan Documents”

 

the Original Credit Agreement, the First Amendment Agreement and the Second
Amendment Agreement

 

 

 

 

 

“NautaDutilh”

 

NautaDutilh N.V.

 

 

 

 

 

“NCC”

 

the Netherlands Civil Code (Burgerlijk Wetboek)

 

 

 

 

 

“NCCP”

 

the Netherlands Code of Civil Procedure (Wetboek van Burgerlijke
Rechtsvordering)

 

 

 

 

 

“the Netherlands”

 

the European territory of the Kingdom of the Netherlands

 

 

 

 

 

“Netherlands Companies”

 

AerCap Holdings N.V. and AerCap Aviation Solutions B.V.

 

 

 

 

 

“NFSA”

 

the Netherlands Financial Supervision Act (Wet

 

 

11

--------------------------------------------------------------------------------


 

 

 

 

op het financieel toezicht)

 

 

 

 

 

“Original Credit Agreement”

 

the Term Loan Credit Agreement dated as of   February 23, 2012 among, inter
alios, Flying Fortress Inc., as borrower, International   Lease Finance
Corporation,  Flying Fortress   Financing Inc., Flying Fortress US Leasing  
Inc., and Flying Fortress Ireland Leasing Inc. as   obligors, the Lenders
defined therein as lenders,   Bank of America, N.A., as Collateral Agent and  
Administrative Agent, Deutsche Bank Securities   Inc., as syndication agent and
Merril Lynch,   Pierce, Fenner & Smith Incorporated and   Deutsche Bank
Securities Inc., as Joint Lead   Lead Arrangers and Joint Bookrunners

 

 

 

 

 

“Power of Attorney”

 

the powers of attorney as contained in the Resolutions, granted by the
Netherlands Companies in respect of the entering into the transactions
contemplated by the Credit Agreement

 

 

 

 

 

“Resolutions”

 

in relation to each of the Netherlands Companies, the documents containing the
resolutions of its managing board (bestuur), dated [...]

 

 

 

 

 

“Second Amendment Agreement”

 

a pdf copy of the Second Amendment dated as of […], 2014, between, inter alios,
Flying Fortress Inc., as borrower, International Lease Finance Corporation,
Flying Fortress Financing Inc., as parent holdco, AerCap U.S. Global Aviation
LLC, AerCap Holdings N.V., AerCap Aviation Solutions B.V., AerCap Ireland
Limited, and AerCap Ireland Capital Limited as Acceding Obligors and Bank of
America, N.A., as Collateral Agent and Administrative Agent

 

 

12

--------------------------------------------------------------------------------


 

EXHIBIT B
LIST OF CORPORATE DOCUMENTS

 

1.

pdf copies of the Deeds of Incorporation;

 

 

2.

pdf copies of the Articles of Association;

 

 

3.

the Extracts; and

 

 

4.

pdf copies of the Resolutions.

 

13

--------------------------------------------------------------------------------


 

EXHIBIT F

FORM OF OPINION OF MCCANN FITZGERALD

 

EXHIBIT F

 

--------------------------------------------------------------------------------


 

Indicative Draft Only.  Subject to Final Documents, Completion and Opinions
Committee Approval.

 

AKC\10492555.2

2014

 

To the addressees set out in Schedule 1
(collectively, the “Addressees”)

 

Private and Confidential

 

Dear Sirs

 

We have acted as special Irish counsel to Flying Fortress Ireland Leasing
Limited, AerCap Ireland Capital Limited and AerCap Ireland Limited (each a
“Company” and together, the “Companies”) in connection with the provision of
this opinion letter to you in relation to certain Irish law matters set out in
this Opinion on the Document as defined below.

 

1.                                      Documents examined, interpretation

 

1.1                               For the purposes of this opinion letter, we
have examined copies of the following documents:

 

(a)                           Second Amendment To Term Loan Credit Agreement
dated as of [ · ] 2014 between Flying Fortress Inc. (“Borrower”), International
Lease Finance Corporation (“ILFC”), Flying Fortress Financing Inc. (“Parent
Holdco”),Flying Fortress US Leasing Inc. (“CA Subsidiary Holdco”), Flying
Fortress Ireland Leasing Limited (“Irish Subsidiary Holdco”), AerCap Global
Aviation Trust, AerCap U.S. Global Aviation LLC, AerCap Holdings N.V., AerCap
Aviation Solutions B.V., AerCap Ireland Limited, AerCap Ireland Capital Limited,
Bank of America N.A. as Collateral Agent, Administrative Agent (the “Document”)
to the Term Loan Credit Agreement, dated as of February 23, 2012, between
Borrower, ILFC, Parent Holdco, CA Subsidiary Holdco, Irish Subsidiary Holdco,
the Lenders party thereto and Bank of America, N.A. (“Bank of America”), as
Collateral and Administrative Agent; and

 

--------------------------------------------------------------------------------


 

(b)                           the following additional documents (the
“Additional Documents”):

 

(i)                               a Certificate of a director of each Company
dated [ · ] 2014, a Certificate of a director of AerCap International (Isle of
Man) Limited dated [ · ] 2014 and a certificate of a director of Flying Fortress
Inc., dated [ · ] 2014 (the “Certificates”), a copy of each of which is attached
to this opinion letter at Appendix 1; and

 

(ii)                            the results of searches made by independent law
searchers on our behalf at the Companies Registration Office, Dublin, the
Petitions Section and Judgments Office of the Central Office of the Irish High
Court on [ · ] 2014 against the Companies (together the “Searches”),

 

we have assumed that no circumstances or events have occurred between the dates
on which the Certificates and Searches were given or made (none having being
brought to our attention) which would cause us to cease to rely on the
Certificates and Searches.

 

1.2                               Scope of opinion

 

This opinion letter speaks only as of its date and is limited to the matters
stated herein and does not extend, and is not to be read as extending by
implication, to any other matters.

 

In particular:

 

(i)                               save as expressly stated herein, we express no
opinion on the effect, validity, or enforceability of or the creation or
effectiveness of any document;

 

(ii)                            we express no opinion on the contractual terms
of any document other than by reference to the legal character thereof under the
laws of Ireland;

 

(iii)                         we express no opinion as to the existence or
validity of, or the title of any person to, any of the assets which are, or
purport to be sold, transferred, exchanged, assigned or otherwise dealt with
under the Document or as to whether any assets are marketable and/or are capable
of being so dealt with free of any equities or of any security rights or
interests which may have been created in favour of any other person;

 

(iv)                        we have made no investigation of, and express no
opinion on, the laws, or the effect on the Document and the transactions
contemplated thereby of the laws, of any country or jurisdiction other than
Ireland, and this opinion is strictly limited to the laws of Ireland as in force
on the date hereof and as currently applied by the courts (excluding any foreign
law to which reference may be made under the rules of Irish private
international law). We have assumed without investigation that, insofar as the
laws of any jurisdiction other than Ireland are relevant, such laws do not
prohibit and are not inconsistent with any of the obligations or rights
expressed in the Document or the transactions contemplated by the Document;

 

2

--------------------------------------------------------------------------------


 

(v)                           we express no views or opinions on matters
relating to tax (other than Irish stamp duty as expressly referred to paragraph
4.16);

 

(vi)                        we express no views or opinions as to matters of
fact;

 

(vii)                     we express no opinion on the characterisation of any
security interest or issues of priority of interests; and

 

(viii)                  we have not for the purpose of this opinion letter
examined any other drafts and/or copies of any contract, instrument or document
entered into by or affecting the Companies or any other persons, or any
corporate records of the Companies or any other person, except the Document and
the Additional Documents; and (except as expressly set out herein) we have not
made any other enquiries or searches concerning the Companies or any other
person for the purposes of this opinion letter.

 

1.3                               This opinion letter is governed by, and is to
be construed in accordance with the laws of Ireland as at the date hereof.
Except as otherwise expressly stated herein, the opinions expressed herein are
given on the basis of and subject to the foregoing and the matters set out in
part 2 (Assumptions) and part 3 (Reservations and Qualifications).

 

1.4                               By giving this opinion letter we assume no
obligation to inform any Addressee of any future change in law (including any
change in interpretation of law) or to update this opinion letter at any time in
the future.

 

1.5                               This opinion letter is solely for your benefit
and solely for the purpose of the Document and may be relied upon only by the
addressee of this opinion letter and may not be disclosed without our prior
written consent.

 

1.6                               In this opinion letter:

 

“Minutes” means the minutes of a meeting of the board of directors of each
Company held on [ · ] 2014, a copy of each of which is attached to each
Certificate;

 

“Statutory Declaration” means the statutory declarations of a majority of the
directors of each of (i) [Flying Fortress Ireland Leasing Limited dated [ · ]
2014, (ii) AerCap Ireland Limited dated [ · ] 2014](1), and (iii) and AerCap
Ireland Capital Limited dated [ · ] 2014, a copy of each of which is attached to
each Certificate; and

 

“Special Resolution” means the special resolution of the sole member of each
Company dated [ · ] 2014 approving the giving of the financial assistance
referred to in the Statutory Declaration of each Company, a copy of each of
which is attached to each Certificate.

 

2.                                      Assumptions

 

In considering the Document and in rendering this opinion letter, we have
without further enquiry, assumed that as of the date hereof:

 

--------------------------------------------------------------------------------

(1)  To be confirmed if required

 

3

--------------------------------------------------------------------------------


 

Authenticity and Completeness of Documents

 

(a)                     the authenticity and completeness of all documents
submitted to us as originals; the completeness and conformity to the originals
of all copy (including facsimile or pdf copy) documents, certificates, letters,
resolutions, powers of attorney, documents, permissions, minutes, authorisations
and all other copy documents of any kind furnished to us; and the authenticity
and completeness of the originals of any such copies (including facsimile or pdf
copies) examined by us;

 

(b)                     the genuineness of all signatures and seals on documents
originals or copies of which have been examined by us; that the Document has
been duly and unconditionally delivered by all parties thereto (other than the
Companies) on the respective dates therein stated; and that all escrow or
similar arrangements, agreements or understandings in connection with the
Document and all conditions required to be met before the Document and/or any
obligation thereunder is or is deemed to be or have been delivered and/or made
effective, have been met and satisfied;

 

(c)                      that the copies produced to us (including copies
annexed to the Certificates) of minutes of meetings and/or of resolutions are
true copies and correctly record the proceedings at such meetings and/or the
subject matter which they purport to record; that any meetings referred to
therein were duly convened and held, that
those present at any such meetings acted bona-fide throughout, that all
resolutions set out in such copies were duly passed and that no further
resolutions have been passed, or corporate or other action taken, which would or
might alter the effectiveness thereof and in this regard we refer to the
Certificates;

 

(d)                     that where a document has been examined in draft or
specimen form it has been executed in the form of that draft or specimen as
examined by us;

 

(e)                      the completeness and accuracy as of the date hereof of:

 

(i)                                     all statements in, and attachments to,
the Certificates;

 

(ii)                                  representations contained in the Document
as to matters of fact, and matters of law other than Irish law; and

 

(iii)                               the results of the Searches; and that
further searches would not reveal any circumstances which would affect this
opinion letter;

 

The Document and related documentation

 

(f)                       that the directors of each Company in authorising the
entry into and the execution and the performance of, the Document to which it is
a party have exercised their powers in good faith in the interests of such
Company, its shareholders, creditors and employees, and have used due skill,
care and diligence in considering and approving the matters before them;

 

(g)                      that the Document has been entered into by the parties
thereto for bona fide commercial purposes, on an arm’s-length basis having
regard to the relationship of the parties and for their respective corporate
benefit;

 

4

--------------------------------------------------------------------------------


 

(h)                     an absence of fraud, bad faith, undue influence,
coercion, mistake or duress on the part of any party to the Document or their
respective employees, agents, directors or advisers;

 

(i)                         that the warranties and representations set out in
the Document (other than warranties and representations as to matters of Irish
law upon which we have opined in this opinion letter), are true and accurate at
the date at which they are expressed to be made;

 

(j)                        that there are no agreements or arrangements in
existence or contemplated between the parties (or any of them) to the Document
which have not been disclosed to us and which in any material way amend, add to
or vary the terms or conditions of the Document, or the respective rights and
interests of the parties thereto, or create any rights over any property the
subject matter of the Document; that there are no contractual or similar
restrictions binding on the parties which would affect the conclusions in this
Opinion;

 

Solvency

 

(k)                     that each Company is not and will not be as a result of
the transactions contemplated by the Document, insolvent or unable to pay its
debts, or deemed to be so under any applicable statutory provision or law, as at
(i) the date of execution of the Document to which it is party, (ii) the
effective date of the Document to which it is party or (iii) the date of this
Opinion;

 

All Parties

 

(l)                         the due performance of the Document by all parties
(other than the Companies with respect to the matters that are the subject of
this Opinion) thereto;

 

(m)                 that each of the parties to the Document, other than the
Companies:

 

(i)                                     has been duly incorporated and is
validly existing and has all necessary capacity and power, and has obtained all
necessary consents, licences and approvals (governmental, regulatory, legal or
otherwise) to enter into the Document and to perform its obligations thereunder;
and

 

(ii)                                  has validly authorised entry into, and has
duly executed, the Document to which it is party;

 

(n)                     that as a matter of all relevant laws (including in
particular in relation to the Document the law expressed therein to be the
governing law) other than the laws of Ireland:

 

(i)                                     all obligations under the Document are
valid, legally binding upon, and enforceable in accordance with their terms
against, the respective parties thereto; that the choice of governing law under
the Document is valid; and, insofar as is relevant to any matter opined on
herein, that words and phrases used therein have the same meaning and effect as
they would if such documents were governed by Irish law; and

 

5

--------------------------------------------------------------------------------


 

(ii)                                  all consents, approvals, notices, filings,
recordations, publications, registrations and other steps necessary in order to
permit the execution, delivery or performance of the Document or to perfect,
protect or preserve any of the interests created by the Document, have been
obtained, made or done or will be obtained, made or done within any relevant
permitted period(s);

 

(o)                     that, other than as disclosed in the Certificates and
the Searches, none of the parties to the Document and/or any document referred
to therein has taken any corporate or other action nor have any steps been taken
or legal proceedings been started against any of such parties for the
liquidation, winding-up, dissolution, striking-off, examination, reorganisation,
or administration of, or for the appointment of a liquidator, receiver, trustee,
examiner, administrator, administrative receiver or similar officer to, any of
such parties or all or any of its assets and that none of such parties is or was
at the date of execution or the effective date of any of such documents or will
as a result of the transactions contemplated by such documents become insolvent,
unable to pay its debts, or deemed unable to pay its debts under any relevant
statutory provision, regulation or law, or has been dissolved; and that no event
similar or analogous to any of the foregoing has occurred or will occur as a
result of the transactions contemplated by such documents in relation to any of
them under the laws of any jurisdiction applicable to any of such parties;

 

Financial Transfer Restriction

 

(p)                     that the transactions and other matters contemplated by
the Document are not and will not be affected by:

 

(i)                                     any financial restrictions or asset
freezing measures arising from orders made by the Minister for Finance under the
Financial Transfers Act 1992, the Criminal Justice (Terrorist Offences) Act 2005
or the European Communities Act 1972 to 2009 or European Communities Regulations
having direct effect in Ireland. Regulations and orders which have been made
under the aforementioned Acts, and which are in effect at the date of this
opinion, impose restrictions on financial transfers involving residents of
certain countries and certain named individuals and certain entities arising
from the implementation in Ireland of United Nations and EU sanctions; or

 

(ii)                                  any directions or orders made under the
Criminal Justice (Money Laundering and Terrorist Financing) Act 2010. That Act
transposes into Irish law the European Union Directive 2005/60/EC of the
European Parliament and the Council of 26 October 2005;

 

Group Companies

 

(r)                        that AerCap Holdings N.V. (“AerCap”) is the ultimate
holding company (within the meaning of Section 155 of the Companies Act, 1963)
of each of AerCap Ireland Limited and AerCap Ireland Capital Limited (and will,
at the effective date of the Document, be the ultimate holding company of each
Obligor (as defined in the Document)) and accordingly AerCap Ireland Limited,
AerCap Ireland Capital Limited and AerCap are members of the same group of
companies consisting of a holding company and its subsidiaries for the purposes
of the Companies Acts 1963

 

6

--------------------------------------------------------------------------------


 

to 2013 (and AerCap and each Obligor (as defined in the Document) will on the
effective date of the Document be members of the same group of companies
consisting of a holding company and its subsidiaries for the purposes of the
Companies Acts 1963 to 2013);

 

Insurance Legislation

 

(s)                       in considering the application of the Insurance Acts,
1909 to 2009, regulations made thereunder and regulations relating to insurance
under the European Communities Act, 1972, that each of AerCap Ireland Limited
and AerCap Ireland Capital Limited is a subsidiary of AerCap (and that each
Obligor (as defined in the Document) will at the effective date of the Document
be a subsidiary of AerCap); and

 

(t)                        AerCap Ireland Limited and AerCap Ireland Capital
Limited have not received and will not receive any remuneration in connection
with any guarantee indemnity or similar payment obligation given by AerCap
Ireland Limited or AerCap Ireland Capital Limited under the terms of the
Document.

 

Financial Assistance

 

(u)                     that no person who has been appointed or acts in any
way, whether directly or indirectly, as a director or secretary of, who has been
concerned in or taken part in the promotion of, any Company has been the subject
of a declaration under Section 150 (Restriction) or Section 160
(Disqualification of certain persons from acting as directors or auditors of or
managing companies) of the Companies Act 1990;

 

(v)                     a copy of each Statutory Declaration will be delivered
to the Registrar of Companies within 21 days of the date on which the financial
assistance referred to therein was given which we undertake to attend to within
the statutorily prescribed period;

 

(w)                   that the opinions and matters respectively sworn in each
Statutory Declaration were when sworn and given, and now remain, true and
accurate and complete and are not misleading or incorrect in any respect;

 

(x)                     in relation to each Company:

 

(i)                                     that the directors whose identities and
signatures appear on each Statutory Declaration were a majority of the directors
of such Company when the Statutory Declarations were made;

 

(ii)                                  that the Statutory Declarations were
sworn, at the meetings of the board of directors referred to in the Minutes,
before a solicitor who holds a practising certificate (which is in force) for
the practice year ending 31 December 2014 issued by the Law Society of Ireland
(in this regard we refer you to the practising certificate attached hereto at
Annex 2);

 

(iii)                               that, as at the time when the Special
Resolution of AerCap Ireland Limited was passed, AerCap International (Isle of
Man) Limited was the sole member of AerCap Ireland Limited and that there was no
other person who was entitled to attend and vote at any general meeting of
AerCap Ireland Limited;

 

7

--------------------------------------------------------------------------------

 

(iv)                              that, as at the time when the Special
Resolution of AerCap Ireland Capital Limited was passed, AerCap Ireland Limited
was the sole member of AerCap Ireland Capital Limited and that there was no
other person who was entitled to attend and vote at any general meeting of
AerCap Ireland Capital Limited;

 

(v)                                 [that, as at the time when the Special
Resolution of Flying Fortress Ireland Leasing Limited was passed, Flying
Fortress Inc., was the sole member of Flying Fortress Ireland Leasing Limited
and that there was no other person who was entitled to attend and vote at any
general meeting of Flying Fortress Ireland Leasing Limited];

 

(vi)                              [that the person who signed the Special
Resolution of Flying Fortress Leasing Limited on behalf of Flying Fortress Inc.,
(as sole member of Flying Fortress Ireland Leasing Limited) was a duly
authorised representative of Flying Fortress Inc.,];

 

(vii)                           that the person who signed the Special
Resolution of AerCap Ireland Limited on behalf of AerCap International (Isle of
Man) Limited (as sole member of AerCap Ireland Limited) was a duly authorised
representative of AerCap International (Isle of Man) Limited;

 

(viii)                        that a copy of the signed and sworn Statutory
Declaration of a majority of the directors of AerCap Ireland Limited was
attached to the Special Resolution of AerCap Ireland Limited prior to its
execution on behalf of AerCap International (Isle of Man) Limited (as sole
member of AerCap Ireland Limited);

 

(ix)                              that a copy of the signed and sworn Statutory
Declaration of a majority of the directors of AerCap Ireland Capital Limited was
attached to the Special Resolution of AerCap Ireland Capital Limited prior to
its execution on behalf of AerCap Ireland Limited (as sole member of AerCap
Ireland Capital Limited);

 

(x)                                 [that a copy of the signed and sworn
Statutory Declaration of a majority of the directors of Flying Fortress Ireland
Leasing Limited was attached to the Special Resolution of Flying Fortress
Ireland Leasing Limited prior to its execution on behalf of Flying Fortress
Inc., (as sole member of Flying Fortress Ireland Leasing Limited)]; and

 

(xi)                              there are no other facts and there is no other
information in relation to the giving of financial assistance by the Companies
of which we do not have actual knowledge (being the actual knowledge of Hilary
Marren and Andrew O’Callaghan, the lawyers in this firm who have acted on behalf
of the Companies).

 

3.                                      Reservations and qualifications

 

3.1                               The opinions expressed in this opinion letter
are subject to the following reservations and qualifications:

 

8

--------------------------------------------------------------------------------


 

Documents

 

(a)                     Provisions in the Document imposing additional
obligations in the event of breach or default, or of payment or repayment being
made other than on an agreed date, may be unenforceable to the extent that they
are subsequently adjudicated to be penal in nature, but, the fact that any
payment is held to be penal in nature would not, of itself, prejudice the
legality or validity of any other provision contained in the Document which does
not provide for the making of such payment.

 

(b)                     Provisions in the Document that calculations or
certifications or acknowledgements are to be conclusive and binding will not
necessarily prevent judicial enquiry by the Irish courts into the merits of any
claim by a party claiming to be aggrieved by such calculations, certifications
or acknowledgements; nor do such provisions exclude the possibility of such
calculations, certifications or acknowledgements being amended by order of the
Irish courts.

 

(c)                      To the extent that the Document vests a discretion in
any party, or provides for any party determining any matter in its opinion, the
exercise of such discretion and the manner in which such opinion is formed and
the grounds on which it is based may be the subject of a judicial enquiry and
review by the Irish courts.

 

(d)                     The effectiveness of terms in the Document exculpating a
party from a liability or a legal duty otherwise owed are limited by law.

 

(e)                      Provisions of the Document providing for severance of
provisions due to illegality, invalidity or unenforceability thereof may not be
effective, depending on the nature of the illegality, invalidity or
unenforceability in question.

 

Enforceability/Binding Nature of Obligations

 

(f)                       The description of obligations as “enforceable” or
“binding” refers to the legal character of the obligations in question. It
implies no more than that they are of a character which Irish law recognises and
enforces. It does not mean that the Document will be binding or enforced in all
circumstances or that any particular remedy will be available. Equitable
remedies, such as specific performance and injunctive relief, are in the
discretion of the Irish courts and may not be available to persons seeking to
enforce provisions in the Document. More generally, in any proceedings to
enforce the provisions of the Document, the Irish courts may require that the
party seeking enforcement acts with reasonableness and good faith. Enforcement
of the Document may also be limited as a result of (i) the provisions of Irish
law applicable to contracts held to have become frustrated by events happening
after their execution and (ii) any breach of the terms of the Document by the
party seeking to enforce the same.

 

(g)                      Any person who is not a party to the Document may not
be able to enforce any provision thereof which is expressed to be for the
benefit of that person.

 

(h)                     The obligations of each Company under the Document are
subject to all insolvency, bankruptcy, liquidation, reorganisation, moratorium,
examinership, trust schemes, preferential creditors, fraudulent transfer and
other similar laws relating to or affecting creditors’ rights generally.

 

9

--------------------------------------------------------------------------------


 

(i)                         Where an obligation is to be performed outside
Ireland under the Document, it may not be enforceable in Ireland to the extent
that performance would be illegal or contrary to public policy under the laws of
that jurisdiction.

 

(j)                        Any judgment of the Irish courts for moneys due under
the Document may be expressed in a currency other than euro but the order may
issue out of the Central Office of the High Court expressed in euro by reference
to the official rate of exchange prevailing on or very shortly before the date
of application for judgement. In addition, in a winding-up in Ireland of an
Irish incorporated company, all foreign currency claims must be converted into
euro for the purposes of proof. The rate of exchange to be used to convert
foreign currency debts into euro for the purposes of proof in a winding-up is
the spot rate as of, in the case of a compulsory winding-up either the date of
commencement of the winding-up (presentation of the petition for winding-up or
earlier resolution for winding-up) or of the winding-up order and in the case of
a voluntary winding-up on the date of the relevant winding-up resolution.

 

(k)                     An Irish court may refuse to give effect to a purported
contractual obligation to pay costs arising from unsuccessful litigation brought
against that party and may not award by way of costs all of the expenditure
incurred by a successful litigator in proceedings before that court.

 

(l)                         Claims against a Company be or become the subject of
set-off or counterclaim and any waiver of those or other defences available to
such Company may not be enforceable in all circumstances.

 

(m)                 Currency indemnities contained in the Document may not be
enforceable in all circumstances.

 

Statutes of Limitation

 

(n)                     Claims against a Company may become barred under
relevant statutes of limitation if not pursued within the time limited by such
statutes.

 

Searches

 

(o)                     The failure of the Searches to reveal evidence that a
Company has passed a voluntary winding-up resolution, that a petition has been
presented or order made by a court for the winding-up of, or appointment of an
examiner to a Company or a receiver or similar officer has been appointed in
relation to any of its assets or revenues is not conclusive proof that no such
event has occurred, in particular:

 

(i)                                     the Searches may not have revealed
whether a petition for winding-up or the appointment or any examiner had been
presented;

 

(ii)                                  notice of a resolution passed, a
winding-up order made or the appointment of a receiver or examiner may not have
been filed at the Irish Companies Office immediately;

 

10

--------------------------------------------------------------------------------


 

(iii)                               it has been assumed that the information
disclosed by the Searches was accurate and that no information had been
delivered for registration that was not on the file at the time the Searches
were made; and

 

(iv)                              the position may have changed since the time
the Searches were made.

 

Power of Court to Stay Actions

 

(p)                     The Irish courts have power to stay an action where it
is shown that there is some other forum, having competent jurisdiction, which is
more appropriate for the trial of the action, in which the case can be tried
more suitably for the interests of all the parties and the ends of justice, and
where staying the action is not inconsistent with Council Regulation (EC)
No. 44/2001 of 22 December 2000 on Jurisdiction and the Recognition and
Enforcement of Judgments in Civil Commercial Matters, Council Regulation (EC)
No.805/2004 of 21 April 2004 on creating a European Enforcement Order for
uncontested claims, as amended, or Council Regulation (EC) No.1896/2006 of 12
December 2006 creating a European Enforcement Order for payment procedure, as
amended (as applicable).

 

4.                                      Opinion

 

Other than as described in Section 1 above, under the assumptions set out at
Section 2 above and the reservations set out in Section 3 above and to any
matters or documents not disclosed to us, we are of the opinion as follows:

 

4.1                               Due Incorporation

 

Each Company is duly incorporated and validly existing under the laws of Ireland
as a private limited company and the Searches revealed no order, resolution or
petition for the winding-up of or for the appointment of an examiner over any
Company and no notice of appointment of a liquidator, receiver or examiner in
respect of any Company.

 

4.2                               Corporate Capacity

 

Each Company has the necessary legal capacity and authority to enter into,
deliver and perform the Document.

 

4.3                               Corporate Authorisation

 

All necessary corporate action has been taken by each Company to authorise the
entry into, execution and performance of the Document.

 

4.4                               Due Execution

 

The Document has been duly executed by each Company.

 

4.5                               Official Authorisations; No conflict with laws
or constitutional documents

 

No consent, licence, approval or authorisation of any Irish governmental or
regulatory authority is required on the part of any Company for the
effectiveness or validity of the Document or the performance by each Company of
its obligations thereunder.

 

11

--------------------------------------------------------------------------------


 

Execution and performance by each Company of the Document will not
(i) contravene any existing Irish law or regulation of general application to
which any Company is subject or (ii) contravene or conflict with any provision
of any Company’s Memorandum and Articles of Association.

 

4.6                               Registration and Filings

 

Save for the filings set out in 2(v) above, no filing, registration or recording
of the Document is necessary under the laws of Ireland as a condition of the
legality, validity, admissibility in evidence or enforceability of the Document
against a Company.

 

4.7                               Validity and enforceability

 

The Document constitutes the legal, valid, binding and enforceable obligations
of each Company.

 

4.8                               No Immunity

 

Each Company is generally subject to suit under the laws of Ireland and no
Company nor any of such Company’s assets enjoys any general right of immunity
from judicial proceedings or attachment of its assets pursuant to judicial
proceedings.

 

4.9                               Ranking Of Obligations

 

Each Company’s obligations under the Document constitute direct, general and
unconditional obligations of it and will rank in right of payment at least pari
passu with all of its respective unsecured and unsubordinated debt, except for
such obligations as may be mandatory preferences under the law of Ireland.

 

4.10                        Governing Law

 

Council Regulation (EC) No 593/2008 of 17 June 2008 on the law applicable to
contractual obligations, as amended by Corrigendum to Regulation (EC) No
593/2008 of the European Parliament and of the Council of 17 June 2008 on the
law applicable to contractual obligations (Rome I), (“Rome I”) has force of law
in Ireland. The incorporation of the incorporation of the laws of the State of
New York as the governing law of the Document is, in respect of contractual
obligations which are within the scope of Rome I, valid in accordance with
Article 3(1) of Rome I and accordingly, subject to and in accordance with Rome
I, the laws so chosen will upon proof of the relevant provisions of the laws of
the State of New York be applied by the Irish courts if any claim to enforce
such contractual obligations against a Company under the Document comes under
their jurisdiction.

 

4.11                        Recognition of Foreign Judgments

 

Any judgment in personam obtained in the courts of the State of New York against
a Company would be recognised and enforced in Ireland in summary proceedings
without retrial or examination of the merits of the case, provided that:

 

(a)                     the judgment has not been obtained or alleged to have
been obtained by fraud or trick; the decision of the court in such state and the
enforcement thereof was not and would not be contrary to natural or
constitutional justice under the laws of Ireland;

 

12

--------------------------------------------------------------------------------


 

(b)                     the enforcement of the judgment would not be contrary to
public policy as understood by the Irish courts or constitute the enforcement of
a judgment of a penal or revenue (tax) nature;

 

(c)                      the judgment is final and conclusive and is for a debt
or definite sum of money;

 

(d)                     the procedures / rules of the court giving the judgment
have been observed;

 

(e)                      the jurisdiction of the courts in such state has been
exercised in circumstances which, as a matter of Irish law, an Irish court will
recognise as justifying enforcement of the judgment; and

 

(f)                       the judgment is not inconsistent with a judgment of
the Irish courts in respect of the same matter.

 

4.12                        Financial Assistance

 

Based solely upon the Minutes, each Statutory Declaration and each Special
Resolution, and subject in particular to paragraphs 2(u) and 2(x) of this
opinion letter, we have been provided with documentation that corresponds to the
procedures set out in sub-sections (2) to (11) (inclusive) of section 60 of the
Companies Act 1963 (as amended) which enables each Company to give the financial
assistance contemplated by each Statutory Declaration.

 

4.13                        Licences

 

It is not necessary that Bank of America be licensed or authorised by any Irish
regulatory or governmental authority to enforce its obligations under the
Document.

 

4.14                        no deemed residence

 

Bank of America will not be deemed to be resident or carrying on business in
Ireland by reason solely of the execution, performance and/or enforcement of the
Document.

 

4.15                        no usury laws

 

There is no applicable usury or interest limitation laws of Ireland which would
restrict the recovery of payments in accordance with the Document.

 

4.16                        Stamp duty

 

No stamp duty is payable on the Document in Ireland in respect of its execution
and delivery or as a condition to the legality, validity, enforceability or
admissibility in evidence thereof.

 

Yours faithfully

 

 

McCann FitzGerald

 

13

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Addressees

 

Bank of America, N.A. in its capacity as Collateral Agent and Administrative
Agent
1455 Market Street, 5th Floor
CA5-701-05-19
San Francisco, CA 94103

 

Deutsche Bank Securities Inc. in its capacity as Syndication Agent, Joint Lead
Bookrunners and Joint Lead Arranger

 

International Lease Finance Corporation, 10250 Constellation Boulevard.,
Suite 3400, Los Angeles, CA 90067

 

Each Lender party to the Loan Agreement on date hereof.

 

14

--------------------------------------------------------------------------------


 

ANNEX I

 

Certificates

 

15

--------------------------------------------------------------------------------


 

ANNEX II

 

Certificate of practising solicitor

 

16

--------------------------------------------------------------------------------
